Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 1 of 65 Page ID #:1



   Christina N Goodrich (SBN 261722)
 1 christina.goodrich@klgates.com
   K&L GATES LLP
 2 10100 Santa Monica Blvd., 8th Floor
   Los Angeles, CA 90067
 3 Tel: (310) 552-5547
   Fax: (310) 552-5001
 4
     Theodore J. Angelis (Pro hac vice filed
 5   concurrently herewith)
     theodore.angelis@klgates.com
 6   Elizabeth J. Weiskopf (Pro hac vice filed
     concurrently herewith)
 7   elizabeth.weiskopf@klgates.com
     K&L GATES LLP
 8   925 Fourth Avenue, Suite 2900
     Seattle, WA 98104
 9   Tel: (206) 370-8101
     Fax: (206) 370-6006
10
     Jason A. Engel (Pro hac vice filed
11   concurrently herewith)
     jason.engel@klgates.com
12   Erik J. Halverson (Pro hac vice filed
     concurrently herewith)
13   erik.halverson@klgates.com
     K&L GATES LLP
14   70 W. Monroe, Suite 3300
     Chicago, IL 60602
15   Tel: (312) 807-4236
     Fax: (312) 827-8145
16
     Attorneys for Plaintiff Sharp Corporation
17

18                        UNITED STATES DISTRICT COURT FOR THE
19
                            CENTRAL DISTRICT OF CALIFORNIA
20
     SHARP CORPORATION, a Japan                   Civil Action No. 8:20-cv-0490
21
     Corporation
22                                               COMPLAINT FOR:
            Plaintiffs,
23
                                                 (1) INFRINGEMENT OF U.S.
24   v.                                              PATENT NO. 6,937,300;
                                                 (2) INFRINGEMENT OF U.S.
25
     VIZIO INC., a California                        PATENT NO. 6,977,704;
26   Corporation; TPV TECHNOLOGY,                (3) INFRINGEMENT OF U.S.
27
     LTD., a Bermuda Corporation; TPV                PATENT NO. 7,450,206;
     DISPLAY TECHNOLOGY
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      -1-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 2 of 65 Page ID #:2



 1   (XIAMEN) COMPANY LIMITED,             (4) INFRINGEMENT OF U.S.
     a China Corporation; TPV                   PATENT NO. 8,044,907;
 2   INTERNATIONAL (USA), INC., a          (5) INFRINGEMENT OF U.S.
 3   California Corporation; TREND              PATENT NO. 8,446,556;
     SMART AMERICA, LTD, a                 (6) INFRINGEMENT OF U.S.
 4   California Corporation; TREND              PATENT NO. 8,471,994;
 5   SMART CE MEXICO S.R.L. DE             (7) INFRINGEMENT OF U.S.
     D.V., a Mexico Corporation;                PATENT NO. 8,531,634;
 6   XIANYANG CAIHONG                      (8) INFRINGEMENT OF U.S.
 7   OPTOELECTRONICS                            PATENT NO. 8,558,959;
     TECHNOLOGY CO., LTD, a China          (9) INFRINGEMENT OF U.S.
 8   Corporation                                PATENT NO. 8,797,490;
 9                                         (10) INFRINGEMENT OF U.S.
          Defendants                            PATENT NO. 8,804,079;
10                                         (11) INFRINGEMENT OF U.S.
11                                              PATENT NO. 9,081,239; and
                                           (12) INFRINGEMENT OF U.S.
12                                              PATENT NO. 9,201,275
13
                                             JURY TRIAL DEMANDED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 COMPLAINT FOR INFRINGEMENT OF PATENTS
                                  -2-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 3 of 65 Page ID #:3



 1         Plaintiff Sharp Corporation1 (“Plaintiff” or “Sharp”), a Japan Corporation, by
 2   and through its undersigned counsel, files this Complaint for Patent Infringement
 3   invoking the Court’s jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) because the
 4   claims set forth herein arise under the patent laws of the United States, 35 U.S.C. § 1
 5   et seq., and asserting claims against the following Defendants:
 6                 Vizio Inc. (“Vizio”), a California Corporation;
 7                 TPV Technology, Ltd. (“TPV”), a Bermuda Corporation; TPV Display
 8   Technology (Xiamen) Company Limited, a China Corporation; TPV International
 9   (USA), Inc., a California Corporation; Trend Smart America, Ltd (“Trend Smart
10   America”), a California Corporation; Trend Smart CE Mexico S.R.L. De D.V.
11   (“Trend Smart CE”), a Mexico Corporation (collectively, “TPV Defendants”); and
12                 Xianyang CaiHong Optoelectronics Technology Co., Ltd. (“CHOT”), a
13   China Corporation.
14         Sharp alleges based on its knowledge, information, and belief, as follows:
15             SHARP AND ITS LIQUID CRYSTAL DISPLAY INNOVATIONS
16         1.       For more than 40 years, Sharp has been recognized as a pioneering
17   innovator in the Liquid Crystal Display (“LCD”) industry. Sharp has invested
18   immense resources—and countless hours by its employees in the United States and
19   around the world—developing and furthering the LCD technologies used in the
20   marketplace.
21         2.       Because of these efforts, the Sharp brand is synonymous with leading
22   LCD technologies and is famous throughout the world.
23         3.       Sharp’s reputation is built upon the proprietary technologies that Sharp
24   and its predecessors developed. Sharp holds more than 10,000 LCD patents in the
25   United States, China, and Japan. This intellectual property is the backbone of Sharp’s
26   commercial success.
27         1
               Sharp Corporation is also known as Sharp Kabushiki Kaisha.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        -3-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 4 of 65 Page ID #:4



 1         4.     Recently, Sharp learned that Defendant CHOT is making, using,
 2   importing, offering to sell, and selling LCD panels that infringe a large number of
 3   Sharp’s patents. The TPV Defendants, acting in concert with CHOT, manufacture,
 4   import, and sell televisions that further infringe Sharp’s patents. Those televisions are
 5   sold to Vizio, which likewise infringes when it offers the televisions to consumers in
 6   retail outlets throughout the United States.
 7         5.     Sharp’s efforts to halt this infringing conduct have been unsuccessful.
 8   The infringing products are displacing Sharp’s products and sales, and they are
 9   causing significant financial harm to Sharp. Sharp has therefore brought this action to
10   stop the Defendants from using Sharp’s intellectual property.
11                               NATURE OF THE ACTION
12         6.     This action arises under the patent laws of the United States, 35 U.S.C.
13   §§ 1, et seq., from Defendants’ infringement of U.S. Patent Nos. 6,937,300 (“the ’300
14   Patent”); 6,977,704 (“the ’704 Patent”); 7,450,206 (“the ’206 Patent”); 8,044,907
15   (“the ’907 Patent”); 8,446,556 (“the ’556 Patent”); 8,471,994 (“the ’994 Patent”);
16   8,531,634 (“the ’634 Patent”); 8,558,959 (“the ’959 Patent”) 8,797,490 (“the ’490
17   Patent”); 8,804,079 (“the ’079 Patent”); 9,081,239 (“the ’239 Patent”); and 9,201,275
18   (“the ’275 Patent”) (collectively, the “Patents-in-Suit”).
19         7.     Sharp is the rightful owner of the Patents-in-Suit. The listed assignee of
20   the patents, Sharp Kabushiki Kaisha, is Sharp’s name in transliterated English.
21         8.     Sharp seeks injunctive relief as well as damages comprising both lost
22   profits and a reasonable royalty.
23                                       THE PARTIES
24         9.     Sharp is a corporation organized under the laws of Japan with its
25   principal place of business at 1 Takumi-cho, Sakai-ku, Sakai City, Osaka 590-8522,
26   Japan Osaka, Japan.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      -4-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 5 of 65 Page ID #:5



 1         10.    Defendant Vizio is incorporated under the laws of California. Vizio has
 2   a principal place of business at 39 Tesla, Irvine, CA 92618. Vizio may be served
 3   through its registered agent for service, Registered Agent Solutions, Inc., via Ricardo
 4   Orozco at 1220 South St. Ste. 150, Sacramento, CA 95811.
 5         11.    Defendant TPV is incorporated in under the laws of Bermuda. On
 6   information and belief, TPV has a principal place of business at Units 1208-16, 12/F,
 7   C-Bons International Center, 108 Wai Yip Street, Kwun Tong, Kowloon, Hong Kong.
 8   On information and belief, TPV may be served with process in Hong Kong pursuant
 9   to the Hague Convention on the Service Abroad of Judicial and Extrajudicial
10   Documents in Civil or Commercial Matters.
11         12.    TPV Display Technology (Xiamen) Co., Ltd. (“TPV Xiamen”) is
12   organized under the laws of China, headquartered at No. 1, Xianghai Road,
13   (Xiang’An) Industrial Zone, Torch Hi-New Zon, Xiamen, Fujian, 361101, China. On
14   information and belief, TPV Xiamen may be served with process in China pursuant to
15   the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents
16   in Civil or Commercial Matters. TPV Xiamen is a subsidiary of TPV. See, e.g.,
17   https://www.tpv-tech.com/en/PrincipalSubsidiaries.aspx.
18         13.    TPV International (USA), Inc. (“TPV USA”) is organized under the laws
19   of the State of California and maintains its principal place of business at 3737
20   Executive Center Drive, Suite 261, Austin, Texas 78731. On information and belief,
21   TPV USA can be served with process via its registered agent listed with the California
22   Secretary of State, Registered Agent Solutions, Inc. c/o Ricardo Orozco. 1220 South
23   St. Ste. 150, Sacramento, CA 95811. TPV USA is a subsidiary of TPV. See, e.g.,
24   https://www.tpv-tech.com/en/PrincipalSubsidiaries.aspx.
25         14.    Defendant Trend Smart America is incorporated under the laws of
26   California. On information and belief, Trend Smart America has a principal place of
27   business at 2 South Pointe Dr. Ste. 152, Lake Forest, CA, 92630. On information and
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      -5-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 6 of 65 Page ID #:6



 1   belief, Trend Smart America can be served with process via its registered agent listed
 2   with the California Secretary of State, Sandy Chu, at 2 South Point Dr. Ste. 152, Lake
 3   Forest, CA, 92630. Trend Smart America is a subsidiary of TPV. See, e.g.,
 4   https://www.tpv-tech.com/en/PrincipalSubsidiaries.aspx.
 5           15.   On information and belief, Defendant Trend Smart CE is organized under
 6   the laws of Mexico headquartered at Sor Juana Ines De La Cruz No. 196202, Tijuana,
 7   Baja California 22435, Mexico. On information and belief, Trend Smart CE may be
 8   served with process in Mexico pursuant to the Hague Convention on the Service
 9   Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters. On
10   information and belief, Trend Smart CE is a wholly owned, indirect subsidiary of
11   TPV.
12           16.   On information and belief, Defendant CHOT is organized under the laws
13   of China. On information and belief, CHOT has a principal place of business at No.1,
14   Gaoke Yilu, Qindu District, Xianyang, Shaanxi, China. On information and belief,
15   CHOT may be served with process in China pursuant to the Hague Convention on the
16   Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
17   Matters.
18           THE DEFENDANTS’ ROLES IN CREATING THE INFRINGING
19                                      TELEVISIONS
20           17.   The Defendants identified in paragraphs 11–15 above (collectively,
21   “TPV Defendants”) are an interrelated group of companies which together operate as
22   one of the world’s largest manufacturers of televisions, including televisions provided
23   to Defendant Vizio, and sold to consumers and businesses under the Vizio brand
24   name.
25           18.   On information and belief, the TPV Defendants work collectively, and in
26   concert, to design, manufacture, import, offer for sale and sell televisions to Defendant
27

28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       -6-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 7 of 65 Page ID #:7



 1   Vizio, including Vizio model V705-G1. Such actions occur, in substantial part, in the
 2   State of California generally and this judicial district in particular.
 3         19.    Packaging for Vizio’s model V705-G1 confirms the TPV Defendants’
 4   joint action in manufacturing and selling the accused televisions. For example, the
 5   packaging states that the Vizio model V705-G1 is assembled by Trend America CE in
 6   Mexico, and import records show that TPV Xiamen provides the accused parts for the
 7   Vizio televisions to Trend America CE through ports in California and in this District,
 8   including the Port of Los Angeles.
 9         20.    Labels on the components within the Vizio V705-G1 television further
10   show the TPV Defendants’ role in manufacturing the infringing components. For
11   example, the Vizio V705-G1 television includes the following label, which shows that
12   the components originate from “TPV.”
13

14

15

16

17         21.    The TPV Defendants obtain the infringing LCD panels from Defendant
18   CHOT. On information and belief, the TPV Defendants incorporate LCD panels
19   manufactured by CHOT into at least Vizio model V705-G1 and work collectively, and
20   in concert, with CHOT to design, manufacture, import, offer for sale, and sell at least
21   Vizio model V705-G1 to Vizio in the State of California generally and in this judicial
22   district in particular. Again, the components within Vizio’s accused televisions
23   demonstrate that CHOT supplies the LCD panels in the accused televisions:
24

25

26

27

28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       -7-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 8 of 65 Page ID #:8



 1         22.    CHOT and the TPV Defendants work together to create the infringing
 2   televisions. CHOT is part of the same corporate structure and distribution chain as the
 3   TPV Defendants, and both are under common ownership and control. TPV is an
 4   owned and controlled subsidiary and secondary enterprise of the same corporation that
 5   owns and controls CHOT. On information and belief, in part because of this common
 6   control, the TPV Defendants and CHOT operate as a unitary business venture in
 7   connection with the accused LCD panels and are therefore jointly and severally liable
 8   for the acts of patent infringement alleged herein.
 9         23.    On information and belief, CHOT and the TPV Defendants operate as
10   agents of one another for the purposes of making, importing, offering to sell, selling,
11   and using the accused devices in the United States, including in this District. For
12   example, on information and belief, CHOT and the TPV Defendants conduct business
13   in California, at the direction of their common corporate parent. CHOT and the TPV
14   Defendants direct the actions of—among other entities—TPV’s U.S. subsidiaries and
15   agents, including Trend Smart America and TPV USA. Thus, if the TPV Defendants
16   and CHOT did not have those representatives to perform their business in the State of
17   California and in this District, CHOT and the TPV Defendants would undertake to
18   perform substantially similar services themselves.
19         24.    TPV treats its affiliates and subsidiaries as part of the same company by,
20   for example, reporting its financial results for the “Group” and by branding its
21   products manufactured, imported, and sold by its affiliates and subsidiaries with the
22   “TPV” brand. See, e.g., https://api.aconnect.com.hk/Attachment/37507;
23   https://www.tpv-tech.com/en/GroupProfile.aspx.
24         25.    The parties to this action are properly joined under 35 U.S.C. § 299
25   because the right to relief asserted against Defendants jointly and severally arises out
26   of the same series of transactions or occurrences relating to the making and using of
27   the same products or processes, including televisions and related processes bearing the
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      -8-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 9 of 65 Page ID #:9



 1   Vizio brand. Additionally, questions of fact common to all Defendants will arise in
 2   this action.
 3                                JURISDICTION AND VENUE
 4          26.     Subject matter jurisdiction is proper in this Court under 28 U.S.C. §§
 5   1331 and 1338(a) because the claims arise under the patent laws of the United States,
 6   35 U.S.C. § 1 et seq.
 7          27.     This Court has personal jurisdiction over Vizio because it is incorporated
 8   in this District, and maintains a regular and established place of business at 39 Tesla,
 9   Irvine, CA 92618, located in this District.
10          28.     As to Vizio, venue is proper in this Judicial District under 28 U.S.C. §
11   1400(b) because Vizio is incorporated in California, and has a regular and established
12   place of business at 39 Tesla, Irvine, CA 92618, which is located in this District.
13          29.     The TPV Defendants are subject to the personal jurisdiction in this Court
14   and are amenable to service of process pursuant to California’s long-arm statute,
15   California Code of Civil Procedure § 415.40, and Federal Rule of Civil Procedure 4.
16          30.     This Court has personal jurisdiction over the TPV Defendants because
17   the TPV Defendants have, directly and through agents, committed acts within this
18   State and this District giving rise to this action as a result of business conducted
19   directly and/or indirectly through its agents within this State and this District, such
20   that the exercise of jurisdiction is consistent with due process. For example, on
21   information and belief, the TPV Defendants are acting in concert in this State, and in
22   this District, to manufacture, use, import, sell, or offer for sale, infringing products to
23   Vizio such that the TPV Defendants are subject to personal jurisdiction because of the
24   activities of their agents within the forum state. The TPV Defendants also maintain a
25   presence in this District, including through Trend Smart America, which is
26   incorporated in this District and maintains a regular and established place of business
27   at 2 South Pointe Dr. Ste. 152, Lake Forest, CA, 92630, located in this District.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        -9-
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 10 of 65 Page ID #:10



 1         31.    This Court has personal jurisdiction over the TPV Defendants because
 2   the TPV Defendants have purposefully established minimum contacts in California
 3   and in this District specific to the acts of infringement alleged. For example, on
 4   information and belief, the TPV Defendants, including TPV Xiamen, and/or their
 5   agents have directly shipped and continue to directly ship accused products or
 6   components of accused products into this State and District including into the Port of
 7   Los Angeles, over a period of years, purposefully directing their actions to this State
 8   and this District. In addition, on information and belief, TPV solicits customers in the
 9   State of California and this District, and has one or more customers who are residents
10   of the State of California and this District, including Vizio, who use or resell the TPV
11   Defendants’ products in the State of California and in this District.
12         32.    The claims asserted in this complaint arise directly from TPV
13   Defendants’ acts in this State and in this District, including the importation, sale, offer
14   for sale of accused products into the State of California and into this District,
15   including TPV Defendants’ business contacts and other activities in the State of
16   California and in this District. The TPV Defendants, directly and/or through
17   intermediaries, make, use, sell, ship, import, distribute, and offer for sale, their
18   products in the United States, the State of California, and this District.
19         33.    Personal jurisdiction over the TPV Defendants in this action is also
20   proper because the TPV Defendants have placed, and are continuing to place,
21   infringing products into the stream of commerce, via an established distribution
22   channel, with the knowledge and/or understanding that such products are sold in the
23   State of California, including in this District. On information and belief, the TPV
24   Defendants knew that collectively, and in concert, they were making, using, offering
25   for sale, and/or importing accused products to Vizio in this District. For example, the
26   TPV Defendants themselves and/or through their agents or intermediaries packaged
27   and labeled the accused products with the Vizio brand and/or shipped products from
28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 10 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 11 of 65 Page ID #:11



 1   China to be incorporated into products imported, sold, or offered for sale to Vizio.
 2   The TPV Defendants purposefully put the accused products into the stream of
 3   commerce through an established distribution channel with the expectation that
 4   infringing products are being and will continue to be purchased and sold in the State
 5   of California, including in this District, including to Vizio and customers of Vizio.
 6   For example, on information and belief, the TPV Defendants themselves or through
 7   their agents and intermediaries contracted with and worked in concert with Vizio to
 8   supply the accused product in this State and in this District. The claims asserted in
 9   this complaint for patent infringement arise out of these activities. As a result, the
10   TPV Defendants have purposefully availed themselves of the privilege of doing
11   business in the State of California such that the exercise of personal jurisdiction in this
12   District is proper.
13          34.   Venue is proper in this District over the TPV Defendants pursuant to 28
14   U.S.C. §§ 1391(b), 1391(c), and 1400(b) because (i) the TPV Defendants have done
15   and continue to do business in this District; (ii) the TPV Defendants have committed
16   and continue to commit acts of patent infringement in this District, including making,
17   using, offering to sell, and/or selling accused products in this District, and/or
18   importing accused products into this District, including by internet sales, and/or
19   inducing others to commit acts of patent infringement in this District; and (iii) many
20   of the TPV Defendants are foreign entities, as shown in paragraphs 11–12 and 15
21   above. Venue is also proper in this District under 28 U.S.C. § 1400(b) because Trend
22   Smart America is incorporated in California, and has a regular and established place
23   of business at 2 South Pointe Dr. Ste. 152, Lake Forest, CA, 92630, located in this
24   District.
25          35.   This Court also has personal jurisdiction over CHOT. CHOT is subject
26   to personal jurisdiction in this Court and is amenable to service of process pursuant to
27

28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 11 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 12 of 65 Page ID #:12



 1   California long-arm statute, California Code of Civil Procedure § 415.40, and Federal
 2   Rule of Civil Procedure 4.
 3          36.    This Court has personal jurisdiction over CHOT because CHOT has,
 4   directly and through agents, committed acts within this State and this District giving
 5   rise to this action. CHOT has conducted business directly and/or indirectly through its
 6   agents within this State and this District, such that the exercise of jurisdiction is
 7   consistent with due process. For example, on information and belief, CHOT works in
 8   concert with the TPV Defendants and/or Vizio to design, manufacture, import, use,
 9   sell and offer to sell accused products for importation, sale, offer for sale,
10   manufacture, and use in this State and in this District, purposefully directing their
11   actions to this State and this District.
12          37.    CHOT has also purposefully established minimum contacts in California
13   and in this District specific to the acts of infringement alleged. On information and
14   belief, CHOT directly ships infringing LCD panels to Trend Smart CE in California.
15   For example, CHOT purposefully shipped two containers of infringing LCD panels to
16   Long Beach, California to Trend Smart CE that arrived on November 26, 2018. The
17   claims asserted in this complaint arise from, among other things, this shipment of
18   infringing LCD panels. Based on these acts alone, personal jurisdiction over CHOT is
19   proper. In addition, on information and belief, CHOT solicits customers in the State
20   of California and this District, and has one or more customers who are residents of the
21   State of California and this District and who use or resell CHOT’s products in the
22   State of California and in this District, including Vizio.
23          38.    The claims asserted in this complaint arise directly from CHOT’s acts in
24   this State and in this District including the importation, sale, offer for sale of accused
25   products into the State of California and into this District, including CHOT’s business
26   contacts and other activities in the State of California and in this District. CHOT,
27   directly, and through intermediaries, makes, uses, sells, ships, imports, distributes, and
28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 12 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 13 of 65 Page ID #:13



 1   offers for sale, its products in the United States, the State of California, and this
 2   District.
 3          39.    Personal jurisdiction over CHOT in this action is also proper because
 4   CHOT has placed, and is continuing to place, infringing products into the stream of
 5   commerce, via an established distribution channel, with the knowledge and/or
 6   understanding that such products are sold in the State of California, including in this
 7   District. On information and belief, CHOT knew its LCD panels were used by Trend
 8   Smart CE and the other TPV Defendants to manufacture, assemble, import, sell, offer
 9   to sell or use televisions incorporating its LCD panel and that the TPV Defendants
10   made, used, offered for sale, and/or imported accused products to Vizio in this
11   District. CHOT purposefully put the infringing LCD panels into the stream of
12   commerce through the TPV Defendants’ established distribution channel with the
13   expectation that infringing products are being and will continue to be purchased and
14   sold in the State of California, including in this District, to Vizio and Vizio’s
15   customers. The patent infringement claims asserted in this complaint arise out of
16   CHOT’s activities. As a result, CHOT has purposefully availed itself of the privilege
17   of doing business in the State of California such that the exercise of personal
18   jurisdiction in this District is proper.
19          40.    As to CHOT, venue is proper in this District pursuant to 28 U.S.C. §
20   1391(b) and (c) and 28 U.S.C. § 1400 because: (i) CHOT does business in this
21   District, directly or through intermediaries and agents; (ii) at least a portion of the acts
22   of infringement described herein occurred in this District; (iii) CHOT regularly
23   solicits business, engages in other persistent courses of conduct, or derives revenue
24   from goods and services provided to individuals in this District; and (iv) CHOT is a
25   foreign entity.
26

27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 13 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 14 of 65 Page ID #:14



 1                                 THE PATENTS-IN-SUIT
 2         U.S. Patent No. 6,937,300
 3         41.    On August 30, 2005, the U.S. Patent and Trademark Office issued U.S.
 4   Patent No. 6,937,300 (“the ’300 Patent”), titled “LIQUID CRYSTAL DISPLAY
 5   DEVICE AND METHOD OF FABRICATING THE SAME,” which was filed on
 6   July 16, 2004 and claims priority to Japanese Applications 2001-306906 and 2002-
 7   136128 filed on October 2, 2001 and May 10, 2002 respectively. A true and correct
 8   copy of the ’300 Patent is attached at Exhibit 1.
 9         42.    The ’300 Patent is presumed valid under 35 U.S.C. § 282(a).
10         43.    Sharp is the owner and assignee of all substantial rights, title, and interest
11   in the ’300 Patent.
12         44.    The ’300 Patent generally describes and claims a liquid crystal display
13   device. (Ex. 1, Abstract, Claim 1).
14         U.S. Patent No. 6,977,704
15         45.    On December 20, 2005, the U.S. Patent and Trademark Office issued
16   U.S. Patent No. 6,977,704 (“the ’704 Patent”), titled “LIQUID CRYSTAL
17   DISPLAY,” which was filed on March 12, 2002 and claims priority to Japanese
18   Application 2001-098455 filed on March 30, 2001. A true and correct copy of the
19   ’704 Patent is attached at Exhibit 2.
20         46.    The ’704 Patent is presumed valid under 35 U.S.C. § 282(a).
21         47.    Sharp is the owner and assignee of all substantial rights, title, and interest
22   in the ’704 Patent.
23         48.    The ’704 Patent describes and claims a liquid crystal display with a cured
24   material in the liquid crystal layer. (Ex. 2, Abstract, Claim 1).
25         U.S. Patent No. 7,450,206
26         49.    On November 11, 2008, the U.S. Patent and Trademark Office issued
27   U.S. Patent No. 7,450,206 (“the ’206 Patent”), titled “LIQUID CRYSTAL DISPLAY
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 14 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 15 of 65 Page ID #:15



 1   DEVICE AND METHOD OF FABRICATING THE SAME,” which was filed on
 2   July 16, 2004 and claims priority to Japanese Applications 2001-306906 and 2002-
 3   136128 filed on October 2, 2001 and May 10, 2002 respectively. A true and correct
 4   copy of the ’206 Patent is attached at Exhibit 3.
 5         50.    The ’206 Patent is presumed valid under 35 U.S.C. § 282(a).
 6         51.    Sharp is the owner and assignee of all substantial rights, title, and interest
 7   in the ’206 Patent.
 8         52.    The ’206 Patent describes and claims generally describes and claims a
 9   liquid crystal display device. (Ex. 3, Abstract, Claim 2).
10         U.S. Patent No. 8,044,907
11         53.    On October 25, 2011, the U.S. Patent and Trademark Office issued U.S.
12   Patent No. 8,044,907 (“the ’907 Patent”), titled “LIQUID CRYSTAL DISPLAY
13   AND METHOD OF MANUFACTURING THE SAME,” which was filed on
14   December 6, 2010 and claims priority to Japanese Applications 2003-073553, 2003-
15   095319, 2003-096779, and 2004-048296 filed on March 18, 2003, March 31, 2003,
16   March 31, 2003, and February 24, 2004 respectively. A true and correct copy of the
17   ’907 Patent is attached at Exhibit 4.
18         54.    The ’807 Patent is presumed valid under 35 U.S.C. § 282(a).
19         55.    Sharp is the owner and assignee of all substantial rights, title, and interest
20   in the ’907 Patent.
21         56.    The ’907 Patent generally describes and claims a liquid crystal display
22   device with a polymer formed between two substrates with a plurality of threshold
23   voltages associated with a plurality of areas within the display. (Ex. 4, Abstract,
24   Claim 1).
25         U.S. Patent No. 8,446,556
26         57.    On May 21, 2013, the U.S. Patent and Trademark Office issued U.S.
27   Patent No. 8,446,556 (“the ’556 Patent”), titled “FLEXIBLE PRINTED CIRCUIT
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 15 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 16 of 65 Page ID #:16



 1   AND ELECTRIC CIRCUIT STRUCTURE,” which was filed on June 24, 2009 and
 2   claims priority to Japanese Application 2008-178299. A true and correct copy of the
 3   ’556 Patent is attached at Exhibit 5.
 4         58.    The ’556 Patent is presumed valid under 35 U.S.C. § 282(a).
 5         59.    Sharp is the owner and assignee of all substantial rights, title, and interest
 6   in the ’556 Patent.
 7         60.    The ’556 Patent describes and claims a circuit structure with a wiring
 8   pattern on a base film of a printed circuit board. (Ex. 5, Abstract, Claim 1).
 9         U.S. Patent No. 8,471,994
10         61.    On June 25, 2013, the U.S. Patent and Trademark Office issued U.S.
11   Patent No. 8,471,994 (“the ’994 Patent”), titled “LIQUID CRYSTAL DISPLAY
12   DEVICE AND METHOD FOR FABRICATING THE SAME,” which was filed on
13   March 18, 2011 and claims priority to Japanese Application 2000-295266 filed on
14   September 27, 2000. A true and correct copy of the ’994 Patent is attached at Exhibit
15   6.
16         62.    The ’994 Patent is presumed valid under 35 U.S.C. § 282(a).
17         63.    Sharp is the owner and assignee of all substantial rights, title, and interest
18   in the ’994 Patent.
19         64.    The ’994 Patent describes and claims a liquid crystal display device with
20   micro-structures directionally configured with respect to a polarizer layer and an
21   analyzer layer. (Ex. 6, Abstract, Claim 1).
22         U.S. Patent No. 8,531,634
23         65.    On September 10, 2013, the U.S. Patent and Trademark Office issued
24   U.S. Patent No. 8,531,634 (“the ’634 Patent”), titled “LIQUID CRYSTAL
25   DISPLAY,” which was filed on November 22, 2010 and claims priority to Japanese
26   Application 2001-098455 filed on March 30, 2001. A true and correct copy of the
27   ’634 Patent is attached at Exhibit 7.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 16 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 17 of 65 Page ID #:17



 1         66.    The ’634 Patent is presumed valid under 35 U.S.C. § 282(a).
 2         67.    Sharp is the owner and assignee of all substantial rights, title, and interest
 3   in the ’634 Patent.
 4         68.    The ’634 Patent describes and claims a liquid crystal display with a cured
 5   material formed on vertical alignment films. (Ex. 7, Abstract, Claim 1).
 6         U.S. Patent No. 8,558,959
 7         69.    On October 15, 2013, the U.S. Patent and Trademark Office issued U.S.
 8   Patent No. 8,558,959 (“the ’959 Patent”), titled “LIQUID CRYSTAL DISPLAY
 9   DEVICE AND METHOD OF FABRICATING THE SAME,” which was filed on
10   September 11, 2012 and claims priority to Japanese Applications 2001-306906 and
11   2002-136128 filed on October 2, 2001 and May 10, 2002 respectively. A true and
12   correct copy of the ’959 Patent is attached at Exhibit 8.
13         70.    The ’959 Patent is presumed valid under 35 U.S.C. § 282(a).
14         71.    Sharp is the owner and assignee of all substantial rights, title, and interest
15   in the ’959 Patent.
16         72.    The ’959 Patent generally describes and claims a liquid crystal display
17   device. (Ex. 8, Abstract, Claim 1).
18         U.S. Patent No. 8,797,490
19         73.    On August 5, 2014, the U.S. Patent and Trademark Office issued U.S.
20   Patent No. 8,797,490 (“the ’490 Patent”), titled “LIQUID CRYSTAL DISPLAY
21   DEVICE AND METHOD FOR FABRICATING THE SAME,” which was filed on
22   September 18, 2013 and claims priority to Japanese Application 2000-295266 filed on
23   September 27, 2000. A true and correct copy of the ’490 Patent is attached at Exhibit
24   9.
25         74.    The ’490 Patent is presumed valid under 35 U.S.C. § 282(a).
26         75.    Sharp is the owner and assignee of all substantial rights, title, and interest
27   in the ’490 Patent.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 17 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 18 of 65 Page ID #:18



 1         76.    The ’490 Patent describes and claims a liquid crystal display device with
 2   micro-structures directionally configured with respect to a polarizer layer and an
 3   analyzer layer. (Ex. 9, Abstract, Claim 1).
 4         U.S. Patent No. 8,804,079
 5         77.    On August 12, 2014, the U.S. Patent and Trademark Office issued U.S.
 6   Patent No. 8,804,079 (“the ’079 Patent”), titled “LIQUID CRYSTAL DISPLAY
 7   DEVICE,” which was filed on March 18, 2013 and claims priority to Japanese
 8   Application 2005-001356 filed in January 6, 2005. A true and correct copy of the
 9   ’079 Patent is attached at Exhibit 10.
10         78.    The ’079 Patent is presumed valid under 35 U.S.C. § 282(a).
11         79.    Sharp is the owner and assignee of all substantial rights, title, and interest
12   in the ’079 Patent.
13         80.    The ’079 Patent describes and claims a liquid crystal display device with
14   an electrode arrangement comprising micro-electro parts. (Ex. 10, Abstract, Claim 1).
15         U.S. Patent No. 9,081,239
16         81.    On July 14, 2015, the U.S. Patent and Trademark Office issued U.S.
17   Patent No. 9,081,238 (“the ’239 Patent”), titled “LIQUID CRYSTAL DISPLAY
18   DEVICE AND METHOD FOR FABRICATING THE SAME,” which was filed on
19   February 3, 2014 and claims priority to Japanese Application 2000-295266 filed on
20   September 27, 2000. A true and correct copy of the ’239 Patent is attached at Exhibit
21   11.
22         82.    The ’239 Patent is presumed valid under 35 U.S.C. § 282(a).
23         83.    Sharp is the owner and assignee of all substantial rights, title, and interest
24   in the ’239 Patent.
25         84.    The ’239 Patent describes and claims a liquid crystal display device with
26   micro-structures directionally configured with respect to a polarizer layer and an
27   analyzer layer. (Ex. 11, Abstract, Claim 1).
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 18 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 19 of 65 Page ID #:19



 1         U.S. Patent No. 9,201,275
 2         85.    On December 1, 2015, the U.S. Patent and Trademark Office issued U.S.
 3   Patent No. 9,201,275 (“the ’275 Patent”), titled “LIQUID CRYSTAL DISPLAY
 4   DEVICE AND METHOD FOR FABRICATING THE SAME,” which was filed on
 5   September 12, 2014 and claims priority to Japanese Application 2000-295266 filed on
 6   September 27, 2000. A true and correct copy of the ’275 Patent is attached at Exhibit
 7   12.
 8         86.    The ’275 Patent is presumed valid under 35 U.S.C. § 282(a).
 9         87.    Sharp is the owner and assignee of all substantial rights, title, and interest
10   in the ’275 Patent.
11         88.    The ’275 Patent describes and claims a liquid crystal display device with
12   micro-structures directionally configured with respect to a polarizer layer and an
13   analyzer layer. (Ex. 12, Abstract, Claim 1).
14   DEFENDANTS’ INFRINGING ACTIVITY AND THE ACCUSED PRODUCTS
15         89.    CHOT manufactures, imports, offers for sale, and sells LCD panels,
16   including CV700U1-T01, to resellers, distributors, and consumers throughout the
17   United States, including in this District.
18         90.    CHOT also sells its LCD Panels to the TPV Defendants, including TPV
19   and Trend Smart America.
20         91.    The TPV Defendants manufacture, import, offer for sale, and sell LCD
21   Modules, including 750TBV700U11Q8N000, that include CHOT-provided LCD
22   Panels to resellers, distributors, and consumers throughout the United States,
23   including in this District.
24         92.    On information and belief, the TPV Defendants instruct CHOT to import
25   LCD Panels, including CV700U1-T01, to this District through, for example, the Port
26   of Long Beach.
27

28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 19 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 20 of 65 Page ID #:20



 1          93.   Trend Smart America imports and sells certain LCD Modules, including
 2   modules that include CHOT LCD Panels, into the United States, including in this
 3   District.
 4          94.   Vizio offers for sale and sells LCD TVs that include LCD Modules
 5   provided by the TPV Defendants, including V705-G1, to resellers, distributors, and
 6   consumers throughout the United States, including in this District.
 7          95.   On information and belief, Vizio instructs the TPV Defendants to
 8   purchase CHOT LCD Panels, including CV700U1-T01, for use in its LCD TVs.
 9          96.   The TPV Defendants provide CHOT LCD Panels, including CV700U1-
10   T01, for use in Vizio and/or TPV Defendants’ Tijuana, Mexico manufacturing plant.
11          97.   In the Vizio and/or TPV Defendants’ Tijuana, Mexico manufacturing
12   plant, the TPV Defendants and/or Vizio incorporate the TPV LCD Module, including
13   750TBV700U11Q8N000, into the Vizio V705-G1 TV.
14          98.   By way of this incorporation, Vizio also incorporates the CV700U1-T01
15   LCD panel into the Vizio V705-G1 TV.
16          99.   On information and belief, Vizio and/or the TPV Defendants then import
17   and sell the V705-G1 TV’s to resellers, distributors, and consumers throughout the
18   United States, including in this District.
19          100. CHOT, the TPV Defendants, Trend Smart America, and Vizio, have each
20   committed acts of patent infringement in this District, causing direct injury to Sharp
21   throughout this District and the United States.
22          101. Defendants make, use (including by testing), sell, offer for sale within the
23   United States, and import into the United States, the Vizio V705-G1 LCD TV that
24   includes, among other components, CHOT’s CV700U1-T01 panel:
25

26

27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 20 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 21 of 65 Page ID #:21



 1

 2

 3

 4

 5

 6

 7

 8

 9
           102. This CHOT LCD Panel is found within at least Vizio’s V705-G1 LCD
10
     TV.
11

12

13

14

15

16

17

18

19

20

21
           https://www.vizio.com/v705g1.html
22
           103. The CHOT LCD Panel includes a plurality of pixels that are configured
23
     to illuminate when a voltage is applied. These pixels are divided into a plurality of
24
     sub-areas that are connected to a plurality of electrodes for selectively providing a
25
     voltage to a sub-area.
26
           104. The below images reflect an example pixel configuration of the CHOT
27
     LCD Panel.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 21 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 22 of 65 Page ID #:22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
           105. These pixels include a polymer layer that assists in the alignment of
20
     liquid crystal molecules within the display device. Moreover, this polymer layer helps
21
     to provide for a pre-tilt angle and a pre-tilt direction of the liquid crystal molecules
22
     within the display. In addition, these pixels also include micro-structures extending in
23
     multiple directions. These micro-structures help to provide for a multiple tilt
24
     directions of the liquid crystal molecules when the driving voltage is applied within
25
     the display device. In this regard, within each pixel, a clearer viewing experience,
26
     including a faster response and refresh time, a wide-viewing angle, brighter colors and
27
     greater contrast for an end user of the display, can be achieved.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 22 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 23 of 65 Page ID #:23



 1         106. CHOT has been aware of the ’994 Patent, the ’490 Patent, the ’239
 2   Patent, the ’275 Patent, the ’206 Patent, the ‘959 Patent, the ’300 Patent, the ’704
 3   Patent, and the ’907 Patent and its infringement of those patents since at least
 4   November 15, 2019.
 5         107. CHOT has been on notice of its infringement of the ’994 Patent, the ’490
 6   Patent, the ’239 Patent, the ’275 Patent, the ’634 Patent, the ’206 Patent, the ‘959
 7   Patent, the ’300 Patent, the ’704 Patent, the ’907 Patent, and the ’079 Patent since at
 8   least January 23, 2020.
 9         108. In addition, CHOT, on information and belief, knew or should have
10   known, at the very least as a result of its freedom to operate analyses and the filing of
11   this complaint, that it infringes the ’556 Patent.
12         109. The TPV Defendants have been aware of the’994 Patent, the ’490 Patent,
13   the ’239 Patent, the ’275 Patent, the ’206 Patent, the ‘959 Patent, the ’300 Patent, the
14   ’704 Patent, and the ’907 Patent and its infringement of same since at least November
15   15, 2019.
16         110. The TPV Defendants, on information and belief, knew or should have
17   known, at the very least as a result of their freedom to operate analyses and the filing
18   of this complaint, that they infringe the ’556 Patent, the ’634 Patent, and the ’079
19   Patent.
20         111. Vizio has been on notice of its infringement of the ’300 Patent since at
21   least January 24, 2011 by virtue of the notice provided to Vizio in ITC Investigation
22   No. 337-TA-760, Liquid Crystal Display Device, Products Containing Same, and
23   Methods for Using the Same.
24         112. Vizio, on information and belief, knew or should have known, at the very
25   least as a result of its freedom to operate analyses and the filing of this complaint, that
26   it infringes the’994 Patent, the ’490 Patent, the ’239 Patent, the ’275 Patent, the ’634
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 23 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 24 of 65 Page ID #:24



 1   Patent, the ’206 Patent, the ’959 Patent, the ’556 Patent, the ’704 Patent, the ’907
 2   Patent, and the ’079 Patent.
 3             113. Defendants were therefore aware of Sharp and its intellectual property
 4   rights.
 5             114. Defendants have failed to alter their infringing behavior.
 6             115. Faced with Defendants’ failure to cease the infringing activities in the
 7   United States, Sharp has been forced to file this suit to seek this Court’s protection of
 8   its valuable intellectual property rights.
 9         COUNT I: DEFENDANTS’ INFRINGEMENT OF THE’300 PATENT
10             116. Sharp incorporates by reference each of its allegations in the foregoing
11   paragraphs as though set forth fully herein.
12             117. The Defendants have sold, offered for sale, and/or imported the CV700U1-
13   T01, either as a distinct component or as part of the TPV Defendants’
14   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
15             118. The method of fabricating the CV700U1-T01, a liquid crystal display
16   device, includes all of the steps of claim 1 of the ‘300 Patent.
17             119. The method of fabricating the CV700U1-T01 includes forming a common
18   electrode and a color filter layer on a first substrate.
19             120. The method of fabricating the CV700U1-T01 includes constructing a
20   second substrate from an array substrate on which are formed a gate bus line layer, a
21   gate insulating film layer, a drain bus line layer, a protective film layer, and a pixel
22   electrode layer.
23             121. The method of fabricating the CV700U1-T01 includes forming fine slits
24   in the pixel electrode layer in such a direction that a pixel is divided by the slits into at
25   least two sub-regions.
26

27

28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 24 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 25 of 65 Page ID #:25



 1             122. The method of fabricating the CV700U1-T01 includes forming on each of
 2   the two substrates a vertical alignment film for vertically aligning liquid crystal
 3   molecules.
 4             123. The method of fabricating the CV700U1-T01 includes forming a liquid
 5   crystal layer by filling an n-type liquid crystal composition having a negative dielectric
 6   anisotropy into a gap between the two substrates, the liquid crystal composition
 7   containing an ultraviolet curable resin having a liquid crystal backbone.
 8             124. The method of fabricating the CV700U1-T01 includes radiating ultraviolet
 9   light while applying to the liquid crystal molecules a voltage not smaller than a
10   threshold value of the liquid crystal molecules, thereby defining the direction in which
11   the liquid crystal molecules tilt in the presence of an applied voltage.
12             125. The method of fabricating the CV700U1-T01 includes arranging two
13   polarizers on top and bottom surfaces of the liquid crystal display device in a crossed
14   Nicol configuration with the absorption axes thereof oriented at an angle of 45 degrees
15   to the alignment directions of the liquid crystal molecules.
16             126. By selling, offering for sale, and/or importing the CV700U1-T01 in this
17   Judicial District and throughout the United States without license or authorization,
18   Defendants are and have been directly infringing at least claim 1 of the ’300 Patent,
19   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
20   et seq.
21             127. As a direct and proximate result of Defendant’s direct infringement of the
22   ‘300 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
23   activities will continue unless enjoined by this Court or until the patent expires,
24   whichever is sooner.
25             128. CHOT additionally indirectly infringed and continues to indirectly infringe
26   at least claim 1 of the ’300 Patent by actively inducing its customers, including the TPV
27   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 25 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 26 of 65 Page ID #:26



 1   stream purchasers with the knowledge that the provided product will be imported into
 2   the United States, as well as sold within this District and others in the United States, in
 3   violation of at least claim 1 of the ’300 Patent. In this regard, CHOT knew the
 4   CV700U1-T01 infringed at least claim 1 of the ’300 Patent and it actively and
 5   intentionally sold this product knowing that it would be incorporated into the TPV
 6   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 7   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
 8   and Vizio’s direct infringement.
 9            129. CHOT has engaged and will continue to engage in such inducement having
10   actual knowledge of the ’300 Patent. Furthermore, CHOT knew or should have known
11   that its actions would and will continue to induce direct infringement by TPV
12   Defendants and Vizio, and have intended and will continue to intend that their actions
13   would induce direct infringement by such CHOT down-stream customers.
14            130. As a direct and proximate result of CHOT’s indirect infringement by
15   inducement of the ’300 Patent, Sharp has been and continues to be damaged. CHOT’s
16   induced infringing activities will continue unless enjoined by this Court or until the
17   patent expires, whichever is sooner.
18            131. By engaging in the conduct described herein, Defendants have injured
19   Sharp and are thus liable for infringement of the ’300 Patent, pursuant to 35 U.S.C.
20   § 271.
21            132. Defendants have committed these acts of infringement without license or
22   authorization.
23            133. Defendants have committed these acts of infringement with actual
24   knowledge of the ’300 Patent, including since the filing of this complaint, and thus have
25   acted recklessly and willfully with regard to Sharp’s rights in the ’300 Patent.
26

27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 26 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 27 of 65 Page ID #:27



 1         134. As a result of Defendants’ willful infringement of the ’300 Patent, Sharp
 2   has suffered monetary damages and is entitled to a monetary judgment in an amount at
 3   least adequate to compensate for Defendants’ infringement to date.
 4         135. Defendants’ infringement of the ’300 Patent has resulted and will result in
 5   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 6   losses cannot be adequately compensated for in money damages.
 7         136. Defendants’ infringement of the ’300 Patent has and will expose Sharp to
 8   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 9   and adverse effects cannot be adequately compensated for in money damages.
10         137. Defendants’ infringement of the ’300 Patent has and will disrupt Sharp’s
11   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
12   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
13   result in the formation of customer relationships between Defendants and Sharp’s
14   existing customers, the adverse effects of which cannot be adequately compensated for
15   in money damages.
16         138. Sharp will continue to suffer damages in the future unless this Court
17   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
18   such, Sharp is entitled to compensation for any continuing and/or future infringement
19   up until the date that Defendants are finally and permanently enjoined from further
20   infringement or the patent expires, whichever is sooner.
21       COUNT II: DEFENDANTS’ INFRINGEMENT OF THE ’704 PATENT
22         139. Sharp incorporates by reference each of its allegations in the foregoing
23   paragraphs as though set forth fully herein.
24         140. The Defendants have sold, offered for sale, and/or imported the CV700U1-
25   T01, either as a distinct component or as part of the TPV Defendants’
26   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 27 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 28 of 65 Page ID #:28



 1             141. The CV700U1-T01 includes all of the elements of claim 1 of the ’704
 2   Patent.
 3             142. The CV700U1-T01 is a liquid crystal display device.
 4             143. The CV700U1-T01 includes a pair of substrates having a predetermined
 5   cell gap and arranged opposite to each other.
 6             144. The CV700U1-T01 includes vertical alignment films formed between the
 7   pair of substrates.
 8             145. The CV700U1-T01 includes a liquid crystal layer sealed between the
 9   vertical alignment films and having a negative dielectric anisotropy.
10             146. The CV700U1-T01 includes an alignment regulating structural member
11   arranged on at least one of the pair of substrates, for regulating a total alignment
12   direction of liquid crystal molecules in the liquid crystal layer at a time of voltage
13   application.
14             147. The CV700U1-T01 includes a cured material provided in the liquid crystal
15   layer and including a liquid crystal skeleton formed in a state where the skeleton is tilted
16   to the substrate for tilting the liquid crystal molecules.
17             148. By selling, offering for sale, and/or importing the CV700U1-T01 in this
18   Judicial District and throughout the United States without license or authorization,
19   Defendants are and have been directly infringing at least claim 1 of the ’704 Patent,
20   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
21   et seq.
22             149. As a direct and proximate result of Defendant’s direct infringement of the
23   ’704 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
24   activities will continue unless enjoined by this Court or until the patent expires,
25   whichever is sooner.
26             150. CHOT additionally indirectly infringed and continues to indirectly infringe
27   at least claim 1 of the ’704 Patent by actively inducing its customers, including the TPV
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 28 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 29 of 65 Page ID #:29



 1   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
 2   stream purchasers with the knowledge that the provided product will be imported into
 3   the United States, as well as sold within this District and others in the United States, in
 4   violation of at least claim 1 of the ’704 Patent. In this regard, CHOT knew the
 5   CV700U1-T01 infringed at least claim 1 of the ’704 Patent and it actively and
 6   intentionally sold this product knowing that it would be incorporated into the TPV
 7   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 8   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
 9   and Vizio’s direct infringement.
10            151. CHOT has engaged and will continue to engage in such inducement having
11   actual knowledge of the ’704 Patent. Furthermore, CHOT knew or should have known
12   that its actions would and will continue to induce direct infringement by TPV
13   Defendants and Vizio, and have intended and will continue to intend that their actions
14   would induce direct infringement by such CHOT down-stream customers.
15            152. As a direct and proximate result of CHOT’s indirect infringement by
16   inducement of the ’704 Patent, Sharp has been and continues to be damaged. CHOT’s
17   induced infringing activities will continue unless enjoined by this Court or until the
18   patent expires, whichever is sooner.
19            153. By engaging in the conduct described herein, Defendants have injured
20   Sharp and are thus liable for infringement of the ’704 Patent, pursuant to 35 U.S.C.
21   § 271.
22            154. Defendants have committed these acts of infringement without license or
23   authorization.
24            155. Defendants have committed these acts of infringement with actual
25   knowledge of the ’704 Patent, including since the filing of this complaint, and thus have
26   acted recklessly and willfully with regard to Sharp’s rights in the ’704 Patent.
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 29 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 30 of 65 Page ID #:30



 1         156. As a result of Defendants’ willful infringement of the ’704 Patent, Sharp
 2   has suffered monetary damages and is entitled to a monetary judgment in an amount at
 3   least adequate to compensate for Defendants’ infringement to date.
 4         157. Defendants’ infringement of the ’704 Patent has resulted and will result in
 5   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 6   losses cannot be adequately compensated for in money damages.
 7         158. Defendants’ infringement of the ’704 Patent has and will expose Sharp to
 8   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 9   and adverse effects cannot be adequately compensated for in money damages.
10         159. Defendants’ infringement of the ’704 Patent has and will disrupt Sharp’s
11   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
12   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
13   result in the formation of customer relationships between Defendants and Sharp’s
14   existing customers, the adverse effects of which cannot be adequately compensated for
15   in money damages.
16         160. Sharp will continue to suffer damages in the future unless this Court
17   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
18   such, Sharp is entitled to compensation for any continuing and/or future infringement
19   up until the date that Defendants are finally and permanently enjoined from further
20   infringement or the patent expires, whichever is sooner.
21       COUNT III: DEFENDANTS’ INFRINGEMENT OF THE ’206 PATENT
22         161. Sharp incorporates by reference each of its allegations in the foregoing
23   paragraphs as though set forth fully herein.
24         162. The Defendants have sold, offered for sale, and/or imported the CV700U1-
25   T01, either as a distinct component or as part of the TPV Defendants’
26   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 30 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 31 of 65 Page ID #:31



 1             163. The CV700U1-T01 includes all of the elements of claim 2 of the ‘206
 2   Patent.
 3             164. The CV700U1-T01 is a liquid crystal display device.
 4             165. The CV700U1-T01 includes a pair of substrates.
 5             166. The CV700U1-T01 includes a liquid crystal layer sandwiched between the
 6   pair of substrates, the liquid crystal layer including a photopolymerizable component
 7   mixed therein.
 8             167. The CV700U1-T01 includes a pixel electrode formed on one of the
 9   substrates, the pixel electrode including at least two pixel slit areas separated by a liquid
10   crystal domain boundary area, wherein each of the pixel slit areas include a plurality of
11   generally parallel slits therein.
12             168. The CV700U1-T01 includes an additional electrode, having the same
13   potential as the pixel electrode, formed in at least a portion of the liquid crystal domain
14   boundary area without extending into any of the pixel slit areas.
15             169. By selling, offering for sale, and/or importing the CV700U1-T01 in this
16   Judicial District and throughout the United States without license or authorization,
17   Defendants are and have been directly infringing at least claim 2 of the ’206 Patent,
18   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
19   et seq.
20             170. As a direct and proximate result of Defendant’s direct infringement of the
21   ’206 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
22   activities will continue unless enjoined by this Court or until the patent expires,
23   whichever is sooner.
24             171. CHOT additionally indirectly infringed and continues to indirectly infringe
25   at least claim 2 of the ’206 Patent by actively inducing its customers, including the TPV
26   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
27   stream purchasers with the knowledge that the provided product will be imported into
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 31 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 32 of 65 Page ID #:32



 1   the United States, as well as sold within this District and others in the United States, in
 2   violation of at least claim 2 of the ’206 Patent. In this regard, CHOT knew the
 3   CV700U1-T01 infringed at least claim 2 of the ’206 Patent and it actively and
 4   intentionally sold this product knowing that it would be incorporated into the TPV
 5   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 6   United States. In this regard, CHOT actively and knowingly aided the TPV Defendant’s
 7   and Vizio’s direct infringement.
 8            172. CHOT has engaged and will continue to engage in such inducement having
 9   actual knowledge of the ’206 Patent. Furthermore, CHOT knew or should have known
10   that its actions would and will continue to induce direct infringement by TPV
11   Defendants and Vizio, and have intended and will continue to intend that their actions
12   would induce direct infringement by such CHOT down-stream customers.
13            173. As a direct and proximate result of CHOT’s indirect infringement by
14   inducement of the ’206 Patent, Sharp has been and continues to be damaged. CHOT’s
15   induced infringing activities will continue unless enjoined by this Court or until the
16   patent expires, whichever is sooner.
17            174. By engaging in the conduct described herein, Defendants have injured
18   Sharp and are thus liable for infringement of the ’206 Patent, pursuant to 35 U.S.C.
19   § 271.
20            175. Defendants have committed these acts of infringement without license or
21   authorization.
22            176. Defendants have committed these acts of infringement with actual
23   knowledge of the ’206 Patent, including since the filing of this complaint, and thus have
24   acted recklessly and willfully with regard to Sharp’s rights in the ’206 Patent.
25            177. As a result of Defendants’ willful infringement of the ’206 Patent, Sharp
26   has suffered monetary damages and is entitled to a monetary judgment in an amount at
27   least adequate to compensate for Defendants’ infringement to date.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 32 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 33 of 65 Page ID #:33



 1         178. Defendants’ infringement of the ’206 Patent has resulted and will result in
 2   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 3   losses cannot be adequately compensated for in money damages.
 4         179. Defendants’ infringement of the ’206 Patent has and will expose Sharp to
 5   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 6   and adverse effects cannot be adequately compensated for in money damages.
 7         180. Defendants’ infringement of the ’206 Patent has and will disrupt Sharp’s
 8   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
 9   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
10   result in the formation of customer relationships between Defendants and Sharp’s
11   existing customers, the adverse effects of which cannot be adequately compensated for
12   in money damages.
13         181. Sharp will continue to suffer damages in the future unless this Court
14   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
15   such, Sharp is entitled to compensation for any continuing and/or future infringement
16   up until the date that Defendants are finally and permanently enjoined from further
17   infringement or the patent expires, whichever is sooner.
18       COUNT IV: DEFENDANTS’ INFRINGEMENT OF THE ’907 PATENT
19         182. Sharp incorporates by reference each of its allegations in the foregoing
20   paragraphs as though set forth fully herein.
21         183. The Defendants have sold, offered for sale, and/or imported the CV700U1-
22   T01, either as a distinct component or as part of the TPV Defendants’
23   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
24         184. The CV700U1-T01 includes all of the elements of claim 1 of the ’907
25   Patent.
26         185. The CV700U1-T01 is a liquid crystal display device.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 33 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 34 of 65 Page ID #:34



 1            186. The CV700U1-T01 includes a pair of substrates provided opposite to each
 2   other.
 3            187. The CV700U1-T01 includes a plurality of divisional areas which are a
 4   plurality of divisions of each pixel arranged on one of the pair of substrates, wherein a
 5   plurality of the pixels are aligned in a column between adjacent drain bus lines, and
 6   further wherein the liquid crystal display includes a plurality of the columns.
 7            188. The CV700U1-T01 includes a plurality of gate bus lines provided on the
 8   one of the substrates.
 9            189. The CV700U1-T01 includes a pixel electrode formed at each of the
10   divisional areas.
11            190. The CV700U1-T01 includes a first thin film transistor driving a first of the
12   divisional areas and a second thin film transistor driving a second of the divisional areas,
13   wherein the first and second thin film transistors are both electrically connected to the
14   same gate bus line, and further wherein both the first divisional area and the second
15   divisional area are located in the same one of the columns.
16            191. The CV700U1-T01 includes liquid crystal molecules sealed between the
17   pair of substrates.
18            192. The CV700U1-T01 includes a polymer, formed between the substrates,
19   wherein the polymer determines directions in which the liquid crystal molecules tilt,
20   wherein the pixel electrodes formed at each of the divisional areas are electrically
21   insulated from each other or the pixel electrodes formed at each of the divisional areas
22   are connected to each other through a high resistance, and wherein a first threshold
23   voltage of liquid crystal molecules within the first divisional area is different from a
24   second threshold voltage of liquid crystal molecules within the second divisional area.
25            193. By selling, offering for sale, and/or importing the CV700U1-T01 in this
26   Judicial District and throughout the United States without license or authorization,
27   Defendants are and have been directly infringing at least claim 1 of the ’907 Patent,
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 34 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 35 of 65 Page ID #:35



 1   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
 2   et seq.
 3             194. As a direct and proximate result of Defendant’s direct infringement of the
 4   ’907 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
 5   activities will continue unless enjoined by this Court or until the patent expires,
 6   whichever is sooner.
 7             195. CHOT additionally indirectly infringed and continues to indirectly infringe
 8   at least claim 1 of the ’907 Patent by actively inducing its customers, including the TPV
 9   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
10   stream purchasers with the knowledge that the provided product will be imported into
11   the United States, as well as sold within this District and others in the United States, in
12   violation of at least claim 1 of the ’907 Patent. In this regard, CHOT knew the
13   CV700U1-T01 infringed at least claim 1 of the ’907 Patent and it actively and
14   intentionally sold this product knowing that it would be incorporated into the TPV
15   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
16   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
17   and Vizio’s direct infringement.
18             196. CHOT has engaged and will continue to engage in such inducement having
19   actual knowledge of the ’907 Patent. Furthermore, CHOT knew or should have known
20   that its actions would and will continue to induce direct infringement by TPV
21   Defendants and Vizio, and have intended and will continue to intend that their actions
22   would induce direct infringement by such CHOT down-stream customers.
23             197. As a direct and proximate result of CHOT’s indirect infringement by
24   inducement of the ’907 Patent, Sharp has been and continues to be damaged. CHOT’s
25   induced infringing activities will continue unless enjoined by this Court or until the
26   patent expires, whichever is sooner.
27

28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 35 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 36 of 65 Page ID #:36



 1            198. By engaging in the conduct described herein, Defendants have injured
 2   Sharp and are thus liable for infringement of the ’907 Patent, pursuant to 35 U.S.C.
 3   § 271.
 4            199. Defendants have committed these acts of infringement without license or
 5   authorization.
 6            200. Defendants have committed these acts of infringement with actual
 7   knowledge of the ’907 Patent, including since the filing of this complaint, and thus have
 8   acted recklessly and willfully with regard to Sharp’s rights in the ’907 Patent.
 9            201. As a result of Defendants’ willful infringement of the ’907 Patent, Sharp
10   has suffered monetary damages and is entitled to a monetary judgment in an amount at
11   least adequate to compensate for Defendants’ infringement to date.
12            202. Defendants’ infringement of the ’907 Patent has resulted and will result in
13   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
14   losses cannot be adequately compensated for in money damages.
15            203. Defendants’ infringement of the ’907 Patent has and will expose Sharp to
16   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
17   and adverse effects cannot be adequately compensated for in money damages.
18            204. Defendants’ infringement of the ’907 Patent has and will disrupt Sharp’s
19   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
20   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
21   result in the formation of customer relationships between Defendants and Sharp’s
22   existing customers, the adverse effects of which cannot be adequately compensated for
23   in money damages.
24            205. Sharp will continue to suffer damages in the future unless this Court
25   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
26   such, Sharp is entitled to compensation for any continuing and/or future infringement
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 36 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 37 of 65 Page ID #:37



 1   up until the date that Defendants are finally and permanently enjoined from further
 2   infringement or the patent expires, whichever is sooner.
 3        COUNT V: DEFENDANTS’ INFRINGEMENT OF THE ’556 PATENT
 4         206. Sharp incorporates by reference each of its allegations in the foregoing
 5   paragraphs as though set forth fully herein.
 6         207. The Defendants have sold, offered for sale, and/or imported the CV700U1-
 7   T01, either as a distinct component or as part of the TPV Defendants’
 8   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
 9         208. The CV700U1-T01 includes all of the elements of claim 1 of the ’556
10   Patent.
11         209. The CV700U1-T01 includes an electric circuit structure.
12         210. The electrical circuit structure of the CV700U1-T01 includes a flexible
13   printed circuit comprising a flexible base film and a wiring pattern disposed on the
14   flexible base film, the wiring pattern including a plurality of terminals arranged side-
15   by-side, each of the plurality of terminals having a narrowed portion extending to an
16   edge of the flexible base film.
17         211. The electrical circuit structure of the CV700U1-T01 includes an electric
18   circuit substrate having a plurality of electrode terminals thereon, the plurality of
19   electrode terminals being arranged side-by-side with a prescribed spacing therebetween,
20   wherein the plurality of terminals of the wiring pattern are attached to the plurality of
21   electrode terminals of the electric circuit substrate, respectively, to establish physical
22   and electrical connection therebetween, and wherein a width of the narrowed portion of
23   each of the plurality of terminals of the wiring pattern is smaller than the prescribed
24   spacing of the plurality of electrode terminals of the electric circuit substrate.
25         212. By selling, offering for sale, and/or importing the CV700U1-T01 in this
26   Judicial District and throughout the United States without license or authorization,
27   Defendants are and have been directly infringing at least claim 1 of the ’556 Patent,
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 37 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 38 of 65 Page ID #:38



 1   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
 2   et seq.
 3             213. As a direct and proximate result of Defendant’s direct infringement of the
 4   ’556 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
 5   activities will continue unless enjoined by this Court or until the patent expires,
 6   whichever is sooner.
 7             214. CHOT additionally indirectly infringed and continues to indirectly infringe
 8   at least claim 1 of the ’556 Patent by actively inducing its customers, including the TPV
 9   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
10   stream purchasers with the knowledge that the provided product will be imported into
11   the United States, as well as sold within this District and others in the United States, in
12   violation of at least claim 1 of the ’556 Patent. In this regard, CHOT knew the
13   CV700U1-T01 infringed at least claim 1 of the ’556 Patent and it actively and
14   intentionally sold this product knowing that it would be incorporated into the TPV
15   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
16   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
17   and Vizio’s direct infringement.
18             215. CHOT has engaged and will continue to engage in such inducement having
19   actual knowledge of the ’556 Patent. Furthermore, CHOT knew or should have known
20   that its actions would and will continue to induce direct infringement by TPV
21   Defendants and Vizio, and have intended and will continue to intend that their actions
22   would induce direct infringement by such CHOT down-stream customers.
23             216. As a direct and proximate result of CHOT’s indirect infringement by
24   inducement of the ’556 Patent, Sharp has been and continues to be damaged. CHOT’s
25   induced infringing activities will continue unless enjoined by this Court or until the
26   patent expires, whichever is sooner.
27

28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 38 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 39 of 65 Page ID #:39



 1            217. By engaging in the conduct described herein, Defendants have injured
 2   Sharp and are thus liable for infringement of the ’556 Patent, pursuant to 35 U.S.C.
 3   § 271.
 4            218. Defendants have committed these acts of infringement without license or
 5   authorization.
 6            219. Defendants have committed these acts of infringement with actual
 7   knowledge of the ‘556 Patent, including since the filing of this complaint, and thus have
 8   acted recklessly and willfully with regard to Sharp’s rights in the ’556 Patent.
 9            220. As a result of Defendants’ willful infringement of the ’556 Patent, Sharp
10   has suffered monetary damages and is entitled to a monetary judgment in an amount at
11   least adequate to compensate for Defendants’ infringement to date.
12            221. Defendants’ infringement of the ’556 Patent has resulted and will result in
13   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
14   losses cannot be adequately compensated for in money damages.
15            222. Defendants’ infringement of the ’556 Patent has and will expose Sharp to
16   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
17   and adverse effects cannot be adequately compensated for in money damages.
18            223. Defendants’ infringement of the ’556 Patent has and will disrupt Sharp’s
19   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
20   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
21   result in the formation of customer relationships between Defendants and Sharp’s
22   existing customers, the adverse effects of which cannot be adequately compensated for
23   in money damages.
24            224. Sharp will continue to suffer damages in the future unless this Court
25   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
26   such, Sharp is entitled to compensation for any continuing and/or future infringement
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 39 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 40 of 65 Page ID #:40



 1   up until the date that Defendants are finally and permanently enjoined from further
 2   infringement or the patent expires, whichever is sooner.
 3       COUNT VI: DEFENDANTS’ INFRINGEMENT OF THE ’994 PATENT
 4          225. Sharp incorporates by reference each of its allegations in the foregoing
 5   paragraphs as though set forth fully herein.
 6          226. The Defendants have sold, offered for sale, and/or imported the CV700U1-
 7   T01, either as a distinct component or as part of the TPV Defendants’
 8   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
 9          227. The CV700U1-T01 includes all of the elements of claim 1 of the ’994
10   Patent.
11          228. The CV700U1-T01 is a liquid crystal display device.
12          229. The CV700U1-T01 includes a first substrate.
13          230. The CV700U1-T01 includes a second substrate facing the first substrate.
14          231. The CV700U1-T01 includes a liquid crystal layer sealed between the first
15   substrate and the second substrate.
16          232. The CV700U1-T01 includes a first electrode formed on the first substrate.
17          233. The CV700U1-T01 includes a second electrode formed on the second
18   substrate.
19          234. The CV700U1-T01 includes a first molecule orientation film formed on
20   the first substrate so as to cover the first electrode.
21          235. The CV700U1-T01 includes a second molecule orientation film formed on
22   the second substrate so as to cover the second electrode.
23          236. The CV700U1-T01 includes a polarizer provided outside of the first
24   substrate, the polarizer having a light absorption axis P.
25          237. The CV700U1-T01 includes an analyzer provided outside of the second
26   substrate, the analyzer having a light absorption axis A, wherein the light absorption
27   axis A of the analyzer crosses the light absorption axis P of the polarizer.
28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 40 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 41 of 65 Page ID #:41



 1             238. The CV700U1-T01 includes a plurality of micro structures associated with
 2   at least one of the first and second electrodes, wherein the micro structures are obliquely
 3   arranged with respect to the light absorption axis P of the polarizer and the light
 4   absorption axis A of the analyzer.
 5             239. By selling, offering for sale, and/or importing the CV700U1-T01 in this
 6   Judicial District and throughout the United States without license or authorization,
 7   Defendants are and have been directly infringing at least claim 1 of the ’994 Patent,
 8   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
 9   et seq.
10             240. As a direct and proximate result of Defendant’s direct infringement of
11   the’994 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
12   activities will continue unless enjoined by this Court or until the patent expires,
13   whichever is sooner.
14             241. CHOT additionally indirectly infringed and continues to indirectly infringe
15   at least claim 1 of the ’994 Patent by actively inducing its customers, including the TPV
16   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
17   stream purchasers with the knowledge that the provided product will be imported into
18   the United States, as well as sold within this District and others in the United States, in
19   violation of at least claim 1 of the ’994 Patent. In this regard, CHOT knew the
20   CV700U1-T01 infringed at least claim 1 of the ’994 Patent and it actively and
21   intentionally sold this product knowing that it would be incorporated into the TPV
22   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
23   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
24   and Vizio’s direct infringement.
25             242. CHOT has engaged and will continue to engage in such inducement having
26   actual knowledge of the ’994 Patent. Furthermore, CHOT knew or should have known
27   that its actions would and will continue to induce direct infringement by TPV
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 41 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 42 of 65 Page ID #:42



 1   Defendants and Vizio, and have intended and will continue to intend that their actions
 2   would induce direct infringement by such CHOT down-stream customers.
 3            243. As a direct and proximate result of CHOT’s indirect infringement by
 4   inducement of the ’994 Patent, Sharp has been and continues to be damaged. CHOT’s
 5   induced infringing activities will continue unless enjoined by this Court or until the
 6   patent expires, whichever is sooner.
 7            244. As a direct and proximate result of Defendants’ contributory infringement
 8   of the ’994 Patent, Sharp has been and continues to be damaged. Defendants’ infringing
 9   activities will continue unless enjoined by this Court or until the patent expires,
10   whichever is sooner.
11            245. By engaging in the conduct described herein, Defendants have injured
12   Sharp and are thus liable for infringement of the ’994 Patent, pursuant to 35 U.S.C.
13   § 271.
14            246. Defendants have committed these acts of infringement without license or
15   authorization.
16            247. Defendants have committed these acts of infringement with actual
17   knowledge of the ’994 Patent, including since the filing of this complaint, and thus have
18   acted recklessly and willfully with regard to Sharp’s rights in the ’994 Patent.
19            248. As a result of Defendants’ willful infringement of the ’994 Patent, Sharp
20   has suffered monetary damages and is entitled to a monetary judgment in an amount at
21   least adequate to compensate for Defendants’ infringement to date.
22            249. Defendants’ infringement of the ’994 Patent has resulted and will result in
23   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
24   losses cannot be adequately compensated for in money damages.
25            250. Defendants’ infringement of the ’994 Patent has and will expose Sharp to
26   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
27   and adverse effects cannot be adequately compensated for in money damages.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 42 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 43 of 65 Page ID #:43



 1         251. Defendants’ infringement of the ’994 Patent has and will disrupt Sharp’s
 2   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
 3   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
 4   result in the formation of customer relationships between Defendants and Sharp’s
 5   existing customers, the adverse effects of which cannot be adequately compensated for
 6   in money damages.
 7         252. Sharp will continue to suffer damages in the future unless this Court
 8   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
 9   such, Sharp is entitled to compensation for any continuing and/or future infringement
10   up until the date that Defendants are finally and permanently enjoined from further
11   infringement or the patent expires, whichever is sooner.
12      COUNT VII: DEFENDANTS’ INFRINGEMENT OF THE ’634 PATENT
13         253. Sharp incorporates by reference each of its allegations in the foregoing
14   paragraphs as though set forth fully herein.
15         254. The Defendants have sold, offered for sale, and/or imported the CV700U1-
16   T01, either as a distinct component or as part of the TPV Defendants’
17   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
18         255. The CV700U1-T01 includes all of the elements of claim 1 of the ’634
19   Patent.
20         256. The CV700U1-T01 is a liquid crystal display.
21         257. The CV700U1-T01 includes a pair of substrates arranged opposite to each
22   other to form a gap.
23         258. The CV700U1-T01 includes spaced vertical alignment films formed on the
24   substrate in the gap.
25         259. The CV700U1-T01 includes a cured material being formed on at least one
26   of the alignment films in the gap.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 43 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 44 of 65 Page ID #:44



 1             260. The CV700U1-T01 includes a liquid crystal layer of liquid crystal
 2   molecules.
 3             261. The CV700U1-T01 includes a pixel electrode formed on one of the
 4   substrates in a pixel region and having a plurality of elongated members arranged with
 5   spaces therebetween; wherein the pixel electrode also has a connecting member which
 6   electrically connects the plurality of elongated members to each other, the connecting
 7   member includes a first connecting portion extending parallel to a first direction and a
 8   second connecting portion extending parallel to a second direction which is
 9   perpendicular to the first direction, each of the plurality of elongated members extends
10   from the connecting member in an oblique direction of approximately 45 degrees with
11   respect to one of the first direction and the second direction, and the cured material is
12   at least formed on the vertical alignment films so that an alignment direction of at least
13   the liquid crystal molecules adjacent the alignment films is regulated, wherein the liquid
14   crystal molecules in the spaces between elongated members of the pixel electrode at the
15   time of voltage application are tilted in directions parallel to the extending directions of
16   the elongated members of the pixel electrode.
17             262. By selling, offering for sale, and/or importing the CV700U1-T01 in this
18   Judicial District and throughout the United States without license or authorization,
19   Defendants are and have been directly infringing at least claim 1 of the ’634 Patent,
20   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
21   et seq.
22             263. As a direct and proximate result of Defendant’s direct infringement of the
23   ’634 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
24   activities will continue unless enjoined by this Court or until the patent expires,
25   whichever is sooner.
26             264. CHOT additionally indirectly infringed and continues to indirectly infringe
27   at least claim 1 of the ’634 Patent by actively inducing its customers, including the TPV
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 44 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 45 of 65 Page ID #:45



 1   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
 2   stream purchasers with the knowledge that the provided product will be imported into
 3   the United States, as well as sold within this District and others in the United States, in
 4   violation of at least claim 1 of the ’634 Patent. In this regard, CHOT knew the
 5   CV700U1-T01 infringed at least claim 1 of the ’637 Patent and it actively and
 6   intentionally sold this product knowing that it would be incorporated into the TPV
 7   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 8   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
 9   and Vizio’s direct infringement.
10            265. CHOT has engaged and will continue to engage in such inducement having
11   actual knowledge of the ’634 Patent. Furthermore, CHOT knew or should have known
12   that its actions would and will continue to induce direct infringement by TPV
13   Defendants and Vizio, and have intended and will continue to intend that their actions
14   would induce direct infringement by such CHOT down-stream customers.
15            266. As a direct and proximate result of CHOT’s indirect infringement by
16   inducement of the ’634 Patent, Sharp has been and continues to be damaged. CHOT’s
17   induced infringing activities will continue unless enjoined by this Court or until the
18   patent expires, whichever is sooner.
19            267. By engaging in the conduct described herein, Defendants have injured
20   Sharp and are thus liable for infringement of the ’634 Patent, pursuant to 35 U.S.C.
21   § 271.
22            268. Defendants have committed these acts of infringement without license or
23   authorization.
24            269. Defendants have committed these acts of infringement with actual
25   knowledge of the ’634 Patent, including since the filing of this complaint, and thus have
26   acted recklessly and willfully with regard to Sharp’s rights in the ’634 Patent.
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 45 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 46 of 65 Page ID #:46



 1         270. As a result of Defendants’ willful infringement of the ’634 Patent, Sharp
 2   has suffered monetary damages and is entitled to a monetary judgment in an amount at
 3   least adequate to compensate for Defendants’ infringement to date.
 4         271. Defendants’ infringement of the ’634 Patent has resulted and will result in
 5   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 6   losses cannot be adequately compensated for in money damages.
 7         272. Defendants’ infringement of the ’634 Patent has and will expose Sharp to
 8   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 9   and adverse effects cannot be adequately compensated for in money damages.
10         273. Defendants’ infringement of the ’634 Patent has and will disrupt Sharp’s
11   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
12   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
13   result in the formation of customer relationships between Defendants and Sharp’s
14   existing customers, the adverse effects of which cannot be adequately compensated for
15   in money damages.
16         274. Sharp will continue to suffer damages in the future unless this Court
17   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
18   such, Sharp is entitled to compensation for any continuing and/or future infringement
19   up until the date that Defendants are finally and permanently enjoined from further
20   infringement or the patent expires, whichever is sooner.
21      COUNT VIII: DEFENDANTS’ INFRINGEMENT OF THE ’959 PATENT
22         275. Sharp incorporates by reference each of its allegations in the foregoing
23   paragraphs as though set forth fully herein.
24         276. The Defendants have sold, offered for sale, and/or imported the CV700U1-
25   T01, either as a distinct component or as part of the TPV Defendants’
26   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 46 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 47 of 65 Page ID #:47



 1             277. The CV700U1-T01 includes all of the elements of claim 1 of the ’959
 2   Patent.
 3             278. The CV700U1-T01 is a liquid crystal display device.
 4             279. The CV700U1-T01 includes a pair of substrates defined as a first substrate
 5   and a second substrate.
 6             280. The CV700U1-T01 includes a liquid crystal layer sandwiched between the
 7   pair of substrates.
 8             281. The CV700U1-T01 includes a pixel electrode and an additional electrode
 9   formed on the first substrate.
10             282. The CV700U1-T01 includes a contact hole that is configured and arranged
11   to connect the pixel electrode and the additional electrode.
12             283. The CV700U1-T01 includes a contact hole formed at a liquid crystal
13   domain boundary.
14             284. The CV700U1-T01 includes a pixel electrode that includes a plurality of
15   pixel electrode slits arranged in a pattern to form a plurality of liquid crystal domains
16   within each pixel.
17             285. By selling, offering for sale, and/or importing the CV700U1-T01 in this
18   Judicial District and throughout the United States without license or authorization,
19   Defendants are and have been directly infringing at least claim 1 of the ’959 Patent,
20   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
21   et seq.
22             286. As a direct and proximate result of Defendant’s direct infringement of the
23   ’959 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
24   activities will continue unless enjoined by this Court or until the patent expires,
25   whichever is sooner.
26             287. CHOT additionally indirectly infringed and continues to indirectly infringe
27   at least claim 1 of the ’959 Patent by actively inducing its customers, including the TPV
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 47 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 48 of 65 Page ID #:48



 1   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
 2   stream purchasers with the knowledge that the provided product will be imported into
 3   the United States, as well as sold within this District and others in the United States, in
 4   violation of at least claim 1 of the ’959 Patent. In this regard, CHOT knew the
 5   CV700U1-T01 infringed at least claim 1 of the ’959 Patent and it actively and
 6   intentionally sold this product knowing that it would be incorporated into the TPV
 7   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 8   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
 9   and Vizio’s direct infringement.
10            288. CHOT has engaged and will continue to engage in such inducement having
11   actual knowledge of the ’959 Patent. Furthermore, CHOT knew or should have known
12   that its actions would and will continue to induce direct infringement by TPV
13   Defendants and Vizio, and have intended and will continue to intend that their actions
14   would induce direct infringement by such CHOT down-stream customers.
15            289. As a direct and proximate result of CHOT’s indirect infringement by
16   inducement of the ’959 Patent, Sharp has been and continues to be damaged. CHOT’s
17   induced infringing activities will continue unless enjoined by this Court or until the
18   patent expires, whichever is sooner.
19            290. By engaging in the conduct described herein, Defendants have injured
20   Sharp and are thus liable for infringement of the ’959 Patent, pursuant to 35 U.S.C.
21   § 271.
22            291. Defendants have committed these acts of infringement without license or
23   authorization.
24            292. Defendants have committed these acts of infringement with actual
25   knowledge of the ’959 Patent, including since the filing of this complaint, and thus have
26   acted recklessly and willfully with regard to Sharp’s rights in the ’959 Patent.
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 48 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 49 of 65 Page ID #:49



 1         293. As a result of Defendants’ willful infringement of the ’959 Patent, Sharp
 2   has suffered monetary damages and is entitled to a monetary judgment in an amount at
 3   least adequate to compensate for Defendants’ infringement to date.
 4         294. Defendants’ infringement of the ’959 Patent has resulted and will result in
 5   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 6   losses cannot be adequately compensated for in money damages.
 7         295. Defendants’ infringement of the ’959 Patent has and will expose Sharp to
 8   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 9   and adverse effects cannot be adequately compensated for in money damages.
10         296. Defendants’ infringement of the ’959 Patent has and will disrupt Sharp’s
11   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
12   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
13   result in the formation of customer relationships between Defendants and Sharp’s
14   existing customers, the adverse effects of which cannot be adequately compensated for
15   in money damages.
16         297. Sharp will continue to suffer damages in the future unless this Court
17   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
18   such, Sharp is entitled to compensation for any continuing and/or future infringement
19   up until the date that Defendants are finally and permanently enjoined from further
20   infringement or the patent expires, whichever is sooner.
21       COUNT IX: DEFENDANTS’ INFRINGEMENT OF THE ’490 PATENT
22         298. Sharp incorporates by reference each of its allegations in the foregoing
23   paragraphs as though set forth fully herein.
24         299. The Defendants have sold, offered for sale, and/or imported the CV700U1-
25   T01, either as a distinct component or as part of the TPV Defendants’
26   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 49 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 50 of 65 Page ID #:50



 1          300. The CV700U1-T01 includes all of the elements of claim 1 of the ’490
 2   Patent.
 3          301. The CV700U1-T01 is a liquid crystal display device.
 4          302. The CV700U1-T01 includes a first substrate.
 5          303. The CV700U1-T01 includes a second substrate facing the first substrate
 6          304. The CV700U1-T01 includes a liquid crystal layer sealed between the first
 7   substrate and the second substrate.
 8          305. The CV700U1-T01 includes a first electrode formed on the first substrate.
 9          306. The CV700U1-T01 includes a second electrode formed on the second
10   substrate.
11          307. The CV700U1-T01 includes a first molecule orientation film formed on
12   the first substrate so as to cover the first electrode.
13          308. The CV700U1-T01 includes a second molecule orientation film formed on
14   the second substrate so as to cover the second electrode.
15          309. The CV700U1-T01 includes a plurality of micro structures associated with
16   at least one of the first and second electrodes, wherein at least some of the micro
17   structures extend generally parallel to each other, wherein when a driving voltage is
18   applied between the first electrode and the second electrode, liquid crystal molecules of
19   the liquid crystal layer are oriented such that no dark line occurs in a vicinity of the
20   plurality of micro structures and no dark line occurs between adjacent ones of the micro
21   structures.
22          310. The CV700U1-T01 also includes a polarizer provided outside of one of the
23   first and second substrates, the polarizer having a light absorption axis P
24          311. The CV700U1-T01 also includes an analyzer provided outside of the other
25   of the first and second substrates, the analyzer having a light absorption axis A, wherein
26   the light absorption axis A of the analyzer crosses the light absorption axis P of the
27   polarizer, wherein at least some of the micro structures extend in a direction that
28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 50 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 51 of 65 Page ID #:51



 1   obliquely crosses at least one of the light absorption axis A of the analyzer and the light
 2   absorption axis P of the polarizer.
 3             312. By selling, offering for sale, and/or importing the CV700U1-T01 in this
 4   Judicial District and throughout the United States without license or authorization,
 5   Defendants are and have been directly infringing at least claim 1 of the ’490 Patent,
 6   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
 7   et seq.
 8             313. As a direct and proximate result of Defendant’s direct infringement of the
 9   ’490 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
10   activities will continue unless enjoined by this Court or until the patent expires,
11   whichever is sooner.
12             314. CHOT additionally indirectly infringed and continues to indirectly infringe
13   at least claim 1 of the ’490 Patent by actively inducing its customers, including the TPV
14   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
15   stream purchasers with the knowledge that the provided product will be imported into
16   the United States, as well as sold within this District and others in the United States, in
17   violation of at least claim 1 of the ’490 Patent. In this regard, CHOT knew the
18   CV700U1-T01 infringed at least claim 1 of the ’490 Patent and it actively and
19   intentionally sold this product knowing that it would be incorporated into the TPV
20   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
21   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
22   and Vizio’s direct infringement.
23             315. CHOT has engaged and will continue to engage in such inducement having
24   actual knowledge of the ’490 Patent. Furthermore, CHOT knew or should have known
25   that its actions would and will continue to induce direct infringement by TPV
26   Defendants and Vizio, and have intended and will continue to intend that their actions
27   would induce direct infringement by such CHOT down-stream customers.
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 51 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 52 of 65 Page ID #:52



 1            316. As a direct and proximate result of CHOT’s indirect infringement by
 2   inducement of the ’490 Patent, Sharp has been and continues to be damaged. CHOT’s
 3   induced infringing activities will continue unless enjoined by this Court or until the
 4   patent expires, whichever is sooner.
 5            317. By engaging in the conduct described herein, Defendants have injured
 6   Sharp and are thus liable for infringement of the ’490 Patent, pursuant to 35 U.S.C.
 7   § 271.
 8            318. Defendants have committed these acts of infringement without license or
 9   authorization.
10            319. Defendants have committed these acts of infringement with actual
11   knowledge of the ’490 Patent, including since the filing of this complaint, and thus have
12   acted recklessly and willfully with regard to Sharp’s rights in the ’490 Patent.
13            320. As a result of Defendants’ willful infringement of the ’490 Patent, Sharp
14   has suffered monetary damages and is entitled to a monetary judgment in an amount at
15   least adequate to compensate for Defendants’ infringement to date.
16            321. Defendants’ infringement of the ’490 Patent has resulted and will result in
17   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
18   losses cannot be adequately compensated for in money damages.
19            322. Defendants’ infringement of the ’490 Patent has and will expose Sharp to
20   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
21   and adverse effects cannot be adequately compensated for in money damages.
22            323. Defendants’ infringement of the ’490 Patent has and will disrupt Sharp’s
23   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
24   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
25   result in the formation of customer relationships between Defendants and Sharp’s
26   existing customers, the adverse effects of which cannot be adequately compensated for
27   in money damages.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 52 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 53 of 65 Page ID #:53



 1         324. Sharp will continue to suffer damages in the future unless this Court
 2   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
 3   such, Sharp is entitled to compensation for any continuing and/or future infringement
 4   up until the date that Defendants are finally and permanently enjoined from further
 5   infringement or the patent expires, whichever is sooner.
 6       COUNT X: DEFENDANTS’ INFRINGEMENT OF THE ’079 PATENT
 7         325. Sharp incorporates by reference each of its allegations in the foregoing
 8   paragraphs as though set forth fully herein.
 9         326. The Defendants have sold, offered for sale, and/or imported the CV700U1-
10   T01, either as a distinct component or as part of the TPV Defendants’
11   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
12         327. The CV700U1-T01 includes all of the elements of claim 1 of the ’079
13   Patent.
14         328. The CV700U1-T01 is a liquid crystal display device.
15         329. The CV700U1-T01 includes a first substrate and a second substrate which
16   are arranged to be opposite to each other.
17         330. The CV700U1-T01 includes a liquid crystal layer sandwiched between the
18   first and second substrates, wherein the first substrate includes a plurality of picture
19   elements, and at least one of the plurality of picture elements includes: a switching
20   element; a plurality of gate bus lines extending in a first direction and electrically
21   connected to the switching element; a plurality of data bus lines extending in a second
22   direction different from the first direction and electrically connected to the switching
23   element; a first sub picture element electrode and a second sub picture element electrode
24   being disposed adjacent to the first sub picture element electrode with a gap
25   therebetween, and a control electrode overlapping with both the first sub picture element
26   electrode and the second sub picture element electrode, wherein the control electrode
27   extends in the second direction, wherein the second substrate includes a common
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 53 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 54 of 65 Page ID #:54



 1   electrode, wherein each of the first and second sub picture element electrodes includes
 2   a cross-shaped connecting electrode part and microelectrode parts extending from the
 3   connecting electrode part in an oblique direction to the gate bus line and the data bus
 4   line, with the microelectrode parts being parallel to each other, and wherein the first sub
 5   picture element electrode and the second sub picture element electrode are arranged in
 6   the second direction.
 7             331. By selling, offering for sale, and/or importing the CV700U1-T01 in this
 8   Judicial District and throughout the United States without license or authorization,
 9   Defendants are and have been directly infringing at least claim 1 of the ’079 Patent,
10   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
11   et seq.
12             332. As a direct and proximate result of Defendant’s direct infringement of the
13   ’079 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
14   activities will continue unless enjoined by this Court or until the patent expires,
15   whichever is sooner.
16             333. CHOT additionally indirectly infringed and continues to indirectly infringe
17   at least claim 1 of the ’079 Patent by actively inducing its customers, including the TPV
18   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
19   stream purchasers with the knowledge that the provided product will be imported into
20   the United States, as well as sold within this District and others in the United States, in
21   violation of at least claim 1 of the ’079 Patent. In this regard, CHOT knew the
22   CV700U1-T01 infringed at least claim 1 of the ’079 Patent and it actively and
23   intentionally sold this product knowing that it would be incorporated into the TPV
24   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
25   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
26   and Vizio’s direct infringement.
27

28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 54 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 55 of 65 Page ID #:55



 1            334. CHOT has engaged and will continue to engage in such inducement having
 2   actual knowledge of the ’079 Patent. Furthermore, CHOT knew or should have known
 3   that its actions would and will continue to induce direct infringement by TPV
 4   Defendants and Vizio, and have intended and will continue to intend that their actions
 5   would induce direct infringement by such CHOT down-stream customers.
 6            335. As a direct and proximate result of CHOT’s indirect infringement by
 7   inducement of the ’079 Patent, Sharp has been and continues to be damaged. CHOT’s
 8   induced infringing activities will continue unless enjoined by this Court or until the
 9   patent expires, whichever is sooner.
10            336. By engaging in the conduct described herein, Defendants have injured
11   Sharp and are thus liable for infringement of the ’079 Patent, pursuant to 35 U.S.C.
12   § 271.
13            337. Defendants have committed these acts of infringement without license or
14   authorization.
15            338. Defendants have committed these acts of infringement with actual
16   knowledge of the ’079 Patent, including since the filing of this complaint, and thus have
17   acted recklessly and willfully with regard to Sharp’s rights in the ’079 Patent.
18            339. As a result of Defendants’ willful infringement of the ’079 Patent, Sharp
19   has suffered monetary damages and is entitled to a monetary judgment in an amount at
20   least adequate to compensate for Defendants’ infringement to date.
21            340. Defendants’ infringement of the ’079 Patent has resulted and will result in
22   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
23   losses cannot be adequately compensated for in money damages.
24            341. Defendants’ infringement of the ’079 Patent has and will expose Sharp to
25   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
26   and adverse effects cannot be adequately compensated for in money damages.
27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 55 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 56 of 65 Page ID #:56



 1         342. Defendants’ infringement of the ’079 Patent has and will disrupt Sharp’s
 2   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
 3   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
 4   result in the formation of customer relationships between Defendants and Sharp’s
 5   existing customers, the adverse effects of which cannot be adequately compensated for
 6   in money damages.
 7         343. Sharp will continue to suffer damages in the future unless this Court
 8   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
 9   such, Sharp is entitled to compensation for any continuing and/or future infringement
10   up until the date that Defendants are finally and permanently enjoined from further
11   infringement or the patent expires, whichever is sooner.
12       COUNT XI: DEFENDANTS’ INFRINGEMENT OF THE ’239 PATENT
13         344. Sharp incorporates by reference each of its allegations in the foregoing
14   paragraphs as though set forth fully herein.
15         345. The Defendants have sold, offered for sale, and/or imported the CV700U1-
16   T01, either as a distinct component or as part of the TPV Defendants’
17   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
18         346. The CV700U1-T01 includes all of the elements of claim 1 of the ’239
19   Patent.
20         347. The CV700U1-T01 is a liquid crystal display device.
21         348. The CV700U1-T01 includes a first substrate.
22         349. The CV700U1-T01 includes a second substrate facing the first substrate
23         350. The CV700U1-T01 includes a liquid crystal layer sealed between the first
24   substrate and the second substrate.
25         351. The CV700U1-T01 includes a first electrode formed on the first substrate.
26         352. The CV700U1-T01 includes a second electrode formed on the second
27   substrate.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 56 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 57 of 65 Page ID #:57



 1             353. The CV700U1-T01 includes a first molecule orientation film formed on
 2   the first substrate so as to cover the first electrode
 3             354. The CV700U1-T01 includes a second molecule orientation film formed on
 4   the second substrate so as to cover the second electrode.
 5             355. The CV700U1-T01 includes a plurality of micro structures associated with
 6   at least one of the first and second electrodes, and a plurality of rough structural patterns
 7   associated with at least one of the first and second electrodes, wherein: at least some of
 8   said micro structures extend generally parallel to each other; said rough structural
 9   patterns extend in directions different from directions in which said micro structures
10   extend; each of said rough structural patterns crosses two or more of the micro structures
11   which extend generally parallel to each other; and the rough structural patterns have a
12   larger width than a width of the micro structures.
13             356. By selling, offering for sale, and/or importing the CV700U1-T01 in this
14   Judicial District and throughout the United States without license or authorization,
15   Defendants are and have been directly infringing at least claim 1 of the ’239 Patent,
16   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
17   et seq.
18             357. As a direct and proximate result of Defendant’s direct infringement of the
19   ’239 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
20   activities will continue unless enjoined by this Court or until the patent expires,
21   whichever is sooner.
22             358. CHOT additionally indirectly infringed and continues to indirectly infringe
23   at least claim 1 of the ’239 Patent by actively inducing its customers, including the TPV
24   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
25   stream purchasers with the knowledge that the provided product will be imported into
26   the United States, as well as sold within this District and others in the United States, in
27   violation of at least claim 1 of the ’239 Patent. In this regard, CHOT knew the
28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 57 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 58 of 65 Page ID #:58



 1   CV700U1-T01 infringed at least claim 1 of the ’239 Patent and it actively and
 2   intentionally sold this product knowing that it would be incorporated into the TPV
 3   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
 4   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
 5   and Vizio’s direct infringement.
 6            359. CHOT has engaged and will continue to engage in such inducement having
 7   actual knowledge of the ’239 Patent. Furthermore, CHOT knew or should have known
 8   that its actions would and will continue to induce direct infringement by TPV
 9   Defendants and Vizio, and have intended and will continue to intend that their actions
10   would induce direct infringement by such CHOT down-stream customers.
11            360. As a direct and proximate result of CHOT’s indirect infringement by
12   inducement of the ’239 Patent, Sharp has been and continues to be damaged. CHOT’s
13   induced infringing activities will continue unless enjoined by this Court or until the
14   patent expires, whichever is sooner.
15            361. By engaging in the conduct described herein, Defendants have injured
16   Sharp and are thus liable for infringement of the ’239 Patent, pursuant to 35 U.S.C.
17   § 271.
18            362. Defendants have committed these acts of infringement without license or
19   authorization.
20            363. Defendants have committed these acts of infringement with actual
21   knowledge of the ’239 Patent, including since the filing of this complaint, and thus have
22   acted recklessly and willfully with regard to Sharp’s rights in the ’239 Patent.
23            364. As a result of Defendants’ willful infringement of the ’239 Patent, Sharp
24   has suffered monetary damages and is entitled to a monetary judgment in an amount at
25   least adequate to compensate for Defendants’ infringement to date.
26

27

28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 58 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 59 of 65 Page ID #:59



 1         365. Defendants’ infringement of the ’239 Patent has resulted and will result in
 2   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 3   losses cannot be adequately compensated for in money damages.
 4         366. Defendants’ infringement of the ’239 Patent has and will expose Sharp to
 5   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
 6   and adverse effects cannot be adequately compensated for in money damages.
 7         367. Defendants’ infringement of the ’239 Patent has and will disrupt Sharp’s
 8   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
 9   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
10   result in the formation of customer relationships between Defendants and Sharp’s
11   existing customers, the adverse effects of which cannot be adequately compensated for
12   in money damages.
13         368. Sharp will continue to suffer damages in the future unless this Court
14   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
15   such, Sharp is entitled to compensation for any continuing and/or future infringement
16   up until the date that Defendants are finally and permanently enjoined from further
17   infringement or the patent expires, whichever is sooner.
18      COUNT XII: DEFENDANTS’ INFRINGEMENT OF THE ’275 PATENT
19         369. Sharp incorporates by reference each of its allegations in the foregoing
20   paragraphs as though set forth fully herein.
21         370. The Defendants have sold, offered for sale, and/or imported the CV700U1-
22   T01, either as a distinct component or as part of the TPV Defendants’
23   750TBV700U11Q8N000, and/or part of Vizio’s V705-G1 LCD TV.
24         371. The CV700U1-T01 includes all of the elements of claim 1 of the ’275
25   Patent.
26         372. The CV700U1-T01 is a liquid crystal display device.
27         373. The CV700U1-T01 includes a first substrate.
28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 59 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 60 of 65 Page ID #:60



 1             374. The CV700U1-T01 includes a second substrate facing the first substrate
 2             375. The CV700U1-T01 includes a liquid crystal layer sealed between the first
 3   substrate and the second substrate.
 4             376. The CV700U1-T01 includes a pixel electrode formed on the first substrate.
 5             377. The CV700U1-T01 includes a counter electrode formed on the second
 6   substrate.
 7             378. The CV700U1-T01 includes a first molecule orientation film formed on
 8   the first substrate so as to cover the pixel electrode
 9             379. The CV700U1-T01 includes a second molecule orientation film formed on
10   the second substrate so as to cover the counter electrode, wherein the pixel electrode
11   includes first micro-electrode patterns extending in a first direction, second micro-
12   electrode patterns extending in a second direction, third micro-electrode patterns
13   extending in a third direction and, fourth micro-electrode patterns extending in a fourth
14   direction, wherein the first, second, third and fourth directions are different from one
15   another, and when a driving voltage is applied between the pixel electrode and the
16   counter electrode, liquid crystal molecules of the liquid crystal layer which are located
17   at the first, second, third and fourth micro-electrode patterns are tilted parallel to a
18   corresponding one of the first, second, third and fourth directions, respectively, when
19   viewed in a plan view.
20             380. By selling, offering for sale, and/or importing the CV700U1-T01 in this
21   Judicial District and throughout the United States without license or authorization,
22   Defendants are and have been directly infringing at least claim 1 of the ’275 Patent,
23   either literally or under the doctrine of equivalents, as proscribed by 35 U.S.C. § 271,
24   et seq.
25             381. As a direct and proximate result of Defendant’s direct infringement of the
26   ’275 Patent, Sharp has been and continues to be damaged. Defendant’s infringing
27

28
                        COMPLAINT FOR INFRINGEMENT OF PATENTS
                                         - 60 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 61 of 65 Page ID #:61



 1   activities will continue unless enjoined by this Court or until the patent expires,
 2   whichever is sooner.
 3            382. CHOT additionally indirectly infringed and continues to indirectly infringe
 4   at least claim 1 of the ’275 Patent by actively inducing its customers, including the TPV
 5   Defendants and Vizio, by, among other things, providing the CV700U1-T01 to down-
 6   stream purchasers with the knowledge that the provided product will be imported into
 7   the United States, as well as sold within this District and others in the United States, in
 8   violation of at least claim 1 of the ’275 Patent. In this regard, CHOT knew the
 9   CV700U1-T01 infringed at least claim 1 of the ’275 Patent and it actively and
10   intentionally sold this product knowing that it would be incorporated into the TPV
11   Defendants’ products as well as into Vizio TVs, which would arrive to be sold in the
12   United States. In this regard, CHOT actively and knowingly aided the TPV Defendants’
13   and Vizio’s direct infringement.
14            383. CHOT has engaged and will continue to engage in such inducement having
15   actual knowledge of the ’275 Patent. Furthermore, CHOT knew or should have known
16   that its actions would and will continue to induce direct infringement by TPV
17   Defendants and Vizio, and have intended and will continue to intend that their actions
18   would induce direct infringement by such CHOT down-stream customers.
19            384. As a direct and proximate result of CHOT’s indirect infringement by
20   inducement of the ’275 Patent, Sharp has been and continues to be damaged. CHOT’s
21   induced infringing activities will continue unless enjoined by this Court or until the
22   patent expires, whichever is sooner.
23            385. By engaging in the conduct described herein, Defendants have injured
24   Sharp and are thus liable for infringement of the ’275 Patent, pursuant to 35 U.S.C.
25   § 271.
26            386. Defendants have committed these acts of infringement without license or
27   authorization.
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 61 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 62 of 65 Page ID #:62



 1         387. Defendants have committed these acts of infringement with actual
 2   knowledge of the ’275 Patent, including since the filing of this complaint, and thus have
 3   acted recklessly and willfully with regard to Sharp’s rights in the ’275 Patent.
 4         388. As a result of Defendants’ willful infringement of the ’275 Patent, Sharp
 5   has suffered monetary damages and is entitled to a monetary judgment in an amount at
 6   least adequate to compensate for Defendants’ infringement to date.
 7         389. Defendants’ infringement of the ’275 Patent has resulted and will result in
 8   loss of market leadership and loss of market share for Sharp’s own LCD modules. Such
 9   losses cannot be adequately compensated for in money damages.
10         390. Defendants’ infringement of the ’275 Patent has and will expose Sharp to
11   loss of pricing discretion for its own LCD Modules and price erosion whose magnitude
12   and adverse effects cannot be adequately compensated for in money damages.
13         391. Defendants’ infringement of the ’275 Patent has and will disrupt Sharp’s
14   customer relationships, such as Sharp’s relationship with Vizio itself as well as other
15   purchasers of Sharp’s patented technology. Such disruptions have and will continue to
16   result in the formation of customer relationships between Defendants and Sharp’s
17   existing customers, the adverse effects of which cannot be adequately compensated for
18   in money damages.
19         392. Sharp will continue to suffer damages in the future unless this Court
20   enjoins Defendants’ infringing activities or the patent expires, whichever is sooner. As
21   such, Sharp is entitled to compensation for any continuing and/or future infringement
22   up until the date that Defendants are finally and permanently enjoined from further
23   infringement or the patent expires, whichever is sooner.
24

25

26

27

28
                     COMPLAINT FOR INFRINGEMENT OF PATENTS
                                      - 62 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 63 of 65 Page ID #:63



 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, SHARP prays for the following relief:
 3         A.     Defendants be adjudged to have infringed the Patents-in-Suit directly and
 4   by way of induced and contributory infringement, either literally or under the doctrine
 5   of equivalents;
 6         B.     That Defendants, and each of their officers, directors, agents, servants,
 7   employees, attorneys, affiliates, divisions, branches, parents, and those persons in
 8   active concert or participation with any of them, be restrained and enjoined from
 9   directly or indirectly infringing the Patents-in-Suit;
10         C.     An award of damages pursuant to 35 U.S.C. § 284 sufficient to
11   compensate Sharp for Defendants’ past infringement and any continuing or future
12   infringement up until the date that Defendants are finally and permanently enjoined
13   from further infringement or the patents expire, whichever is sooner, including
14   compensatory damages in the form of lost profits and a reasonable royalty;
15         D.     An assessment of pre-judgment and post-judgment interest and costs
16   against Defendants, together with an award of such interest and costs, in accordance
17   with 35 U.S.C. § 284;
18         E.     That Defendants be directed to pay enhanced damages under 35 U.S.C. §
19   284 and Sharp’s attorneys’ fees incurred in connection with this lawsuit pursuant to
20   35 U.S.C. § 285; and
21         F.     Such other and further relief as this Court may deem just and proper.
22
           Dated: March 10, 2020             Respectfully submitted,
23

24
                                             K&L Gates LLP
25
                                             /s/    Christina N Goodrich
26                                           Christina N Goodrich (SBN 261722)
                                             christina.goodrich@klgates.com
27                                           K&L GATES LLP
28
                       COMPLAINT FOR INFRINGEMENT OF PATENTS
                                        - 63 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 64 of 65 Page ID #:64



                                       10100 Santa Monica Blvd., 8th Floor
 1                                     Los Angeles, CA 90067
                                       Tel: (310) 552-5547
 2                                     Fax: (310) 552-5001
 3                                     Theodore J. Angelis (Pro hac vice filed
                                       concurrently herewith)
 4                                     theodore.angelis@klgates.com
                                       Elizabeth J. Weiskopf (Pro hac vice filed
 5                                     concurrently herewith)
                                       elizabeth.weiskopf@klgates.com
 6                                     K&L GATES LLP
                                       925 Fourth Avenue, Suite 2900
 7                                     Seattle, WA 98104
                                       Tel: (206) 370-8101
 8                                     Fax: (206) 370-6006
 9                                     Jason A. Engel (Pro hac vice filed concurrently
                                       herewith)
10                                     jason.engel@klgates.com
                                       Erik J. Halverson (Pro hac vice filed
11                                     concurrently herewith)
                                       erik.halverson@klgates.com
12                                     K&L GATES LLP
                                       70 W. Monroe, Suite 3300
13                                     Chicago, IL 60602
                                       Tel: (312) 807-4236
14                                     Fax: (312) 827-8145
15                                     Attorneys for Plaintiff Sharp Corporation
16

17

18

19

20

21

22

23

24

25

26

27

28
                  COMPLAINT FOR INFRINGEMENT OF PATENTS
                                   - 64 -
Case 8:20-cv-00490-JVS-KES Document 1 Filed 03/10/20 Page 65 of 65 Page ID #:65



 1
                                             JURY DEMAND
 2
           Pursuant to Federal Rule of Civil Procedure 38(b), Sharp hereby demands a trial
 3
     by jury on all issues triable of right by a jury.
 4
           Dated: March 10, 2020               Respectfully submitted,
 5
                                              K&L Gates LLP
 6
                                              /s/ Christina N Goodrich
 7                                            Christina N Goodrich (SBN 261722)
                                              christina.goodrich@klgates.com
 8                                            K&L GATES LLP
                                              10100 Santa Monica Blvd., 8th Floor
 9                                            Los Angeles, CA 90067
                                              Tel: (310) 552-5547
10                                            Fax: (310) 552-5001
11                                            Theodore J. Angelis (Pro hac vice filed
                                              concurrently herewith)
12                                            theodore.angelis@klgates.com
                                              Elizabeth J. Weiskopf (Pro hac vice filed
13                                            concurrently herewith)
                                              elizabeth.weiskopf@klgates.com
14                                            K&L GATES LLP
                                              925 Fourth Avenue, Suite 2900
15                                            Seattle, WA 98104
                                              Tel: (206) 370-8101
16                                            Fax: (206) 370-6006
17                                            Jason A. Engel (Pro hac vice filed concurrently
                                              herewith)
18                                            jason.engel@klgates.com
                                              Erik J. Halverson (Pro hac vice filed
19                                            concurrently herewith)
                                              erik.halverson@klgates.com
20                                            K&L GATES LLP
                                              70 W. Monroe, Suite 3300
21                                            Chicago, IL 60602
                                              Tel: (312) 807-4236
22                                            Fax: (312) 827-8145
23                                            Attorneys for Plaintiff Sharp Corporation
24

25

26

27

28
                      COMPLAINT FOR INFRINGEMENT OF PATENTS
                                       - 65 -
